



Exhibit 10.3



AMENDMENT NO. 1 TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT
THIS AMENDMENT No. 1, dated as of October 24, 2014 (this “Amendment”), is
entered into by and among BANK OF AMERICA, N.A., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”) for the financial institutions
party from time to time to the ABL Credit Agreement referred to below (such
financial institutions, together with their successors, assigns and transferees,
the “ABL Credit Agreement Lenders” and, together with affiliates thereof and
certain other specified hedging parties, in their capacity as ABL Cash
Management Affiliates or ABL Hedging Affiliates, the “ABL Lenders”) and BANK OF
AMERICA, N.A., in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “Term Agent”)
for the financial institutions party from time to time to the Term Credit
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meaning given to them in the Amended and Restated Intercreditor Agreement.
W I T N E S S E T H
WHEREAS, the ABL Agent and the Term Agent entered into that certain Amended and
Restated Intercreditor Agreement, dated as of August 24, 2010 (as may be further
amended, supplemented or otherwise modified from time to time pursuant to the
terms thereof, the “Amended and Restated Intercreditor Agreement”);
WHEREAS, the Term Borrower, the Term Guarantors, the Term Agent and certain of
the Term Lenders have agreed to enter into an Amendment No. 3 to Amended and
Restated Credit Agreement, dated as of the date hereof (the “Term Amendment”),
which amended the Amended and Restated Credit Agreement, dated as of August 24,
2010, as amended by that certain Amendment No. 1 dated as of September 20, 2010,
as further amended by that certain Incremental Joinder Agreement dated as of May
25, 2011, as further amended by that certain Incremental Joinder Agreement No. 2
dated as of April 10, 2012, as further amended by that certain Amendment No. 2
dated as of April 10, 2012 (as amended by the Term Amendment, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”);
WHEREAS, the ABL Borrowers, the ABL Guarantors, the ABL Agent and certain of the
ABL Lenders have agreed to enter into the First Amendment to Third Amended and
Restated Credit Agreement and to Security Agreement, dated as of the date hereof
(the “ABL Amendment”), which amended the Third Amended and Restated Credit
Agreement, dated as of March 21, 2014 (as amended by the ABL Amendment, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “ABL Credit Agreement”) and certain other Loan Documents (as defined in the
ABL Credit Agreement;
WHEREAS, pursuant to Section 8.4 of the Amended and Restated Intercreditor
Agreement, the Amended and Restated Intercreditor Agreement may be amended by a
written agreement executed by the Term Agent (as Shared Collateral Agent) and
the ABL Agent;


--------------------------------------------------------------------------------



WHEREAS, the Term Agent (as Shared Collateral Agent) and the ABL Agent hereby
agree to amend certain provisions of the Amended and Restated Intercreditor
Agreement as provided herein;
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1
AMENDMENTS
1.1    Amendment to Amended and Restated Intercreditor Agreement. Subject to the
satisfaction of the conditions set forth in Section 2 below, from and after the
date such conditions have been satisfied, the changes to the Amended and
Restated Intercreditor Agreement shown in the redline attached as Annex 1 shall
be effective.
SECTION 2
CONDITIONS
2.1    Conditions Precedent to the Effectiveness of Amendment No. 3. This
Amendment and the amendments to the Amended and Restated Intercreditor Agreement
contemplated hereby shall become effective upon (or upon the waiver of such
condition):
(a)    the effectiveness of the Term Amendment and the ABL Amendment;
(b)    this Amendment shall have been duly executed by the Term Agent, the ABL
Agent and the Loan Parties and shall have been delivered to the Term Agent and
the ABL Agent; and
(c)    the representations and warranties in Section 3.4 of this Amendment shall
be true and correct in all respects as of the date hereof.
SECTION 3
MISCELLANEOUS
3.1    Amended Terms. The term “ABL Intercreditor Agreement” as used in each of
the Loan Documents (as defined in the Term Amendment) shall hereafter mean the
Amended and Restated Intercreditor Agreement as amended by this Amendment. The
term “Intercreditor Agreement” as used in the Loan Documents (as defined in the
ABL Amendment) shall hereafter mean the Amended and Restated Intercreditor
Agreement as amended by this Amendment.
3.2    Entirety. This Amendment embodies the entire agreement between the
parties hereto and supersede all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.


--------------------------------------------------------------------------------



3.3    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or electronic mail shall be
effective as an original and shall constitute a representation that an original
shall be delivered.
3.4    Representations and Warranties.
(a)    The Term Agent represents and warrants to the ABL Agent and each other
Shared Collateral Agent that it has the requisite power and authority under the
Term Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms.
(b)    The ABL Agent represents and warrants to the Shared Collateral Agents
that it has the requisite power and authority under the ABL Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
the ABL Secured Parties and that this Agreement shall be binding obligations of
the ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and
the ABL Secured Parties in accordance with its terms.
3.5    Loan Party Acknowledgments. Each Loan Party hereby (i) expressly
acknowledges the terms of the Amended and Restated Intercreditor Agreement as
amended by this Amendment and (ii) further confirms that the Amended and
Restated Intercreditor Agreement shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects.
3.6    GOVERNING LAW. THIS AMENDMENT AND ALL ACTIONS ARISING UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
[Signature pages follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 
BANK OF AMERICA, N.A.,
as Term Agent


 
 
 
 
 
 
By:
/s/ Kelly Weaver
 
 
Name:
Kelly Weaver
 
 
Title:
Assistant Vice President


 
 
 
 
 
 
BANK OF AMERICA, N.A.,
as ABL Agent
 
 
 
 
 
By:
/s/ Ronaldo Naval
 
 
Name:
Ronaldo Naval
 
 
Title:
Vice President


 
 
 
 
 
 
 
 
 




[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------


ACKNOWLEDGMENT
Each ABL Loan Party and each Shared Collateral Loan Party hereby acknowledges
that it has received a copy of this Amendment and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent, the ABL Secured Parties,
the Shared Collateral Agents, and the Shared Collateral Secured Parties and will
not do any act or perform any obligation which is not in accordance with the
agreements set forth in this Amendment. Each ABL Loan Party and each Shared
Collateral Loan Party further acknowledges and agrees that it is not an intended
beneficiary or third party beneficiary under this Amendment and (i) as between
the ABL Secured Parties and the ABL Loan Parties, the ABL Documents remain in
full force and effect as written and are in no way modified hereby, (ii) as
between the Term Secured Parties and the Term Loan Parties, the Term Documents
remain in full force and effect as written and are in no way modified hereby,
and (iii) as between the Additional Pari Passu Secured Parties and the
Additional Pari Passu Parties, the Additional Pari Passu Documents remain in
full force and effect as written and are in no way modified hereby.
[Signature Pages Follow]



[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------


 
TOYS “R” US-DELAWARE, INC., as the ABL Lead Borrower and the Term Borrower




 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari

 
 
Title:
Senior Vice President – Corporate
Finance and Treasurer
 
 
 
 
 
 
GEOFFREY HOLDINGS, LLC, as an ABL Guarantor, a Term Guarantor


 
 
 
 
 
By:
TOYS “R” US-DELAWARE, INC.,
its sole member
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari

 
 
Title:
Senior Vice President – Corporate
Finance and Treasurer
 
 
 
 
 
 
GEOFFREY, LLC, as a Term Guarantor
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari

 
 
Title:
Senior Vice President – Corporate
Finance and Treasurer
 
 
 
 
 
 
GEOFFREY INTERNATIONAL, LLC, as a Term Guarantor
 
 
 
 
 
 
By:
GEOFFREY, LLC, its sole member
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari

 
 
Title:
Senior Vice President – Corporate
Finance and Treasurer
 




[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------


 
TRU-SVC, LLC, as an ABL Guarantor, a Term Guarantor
 
 
 
 
 
 
By:
TOYS “R” US-DELAWARE, INC., its sole member
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari

 
 
Title:
Senior Vice President – Corporate
Finance and Treasurer
 
 
 
 
 
TOYS ACQUISITION, LLC, as an ABL Guarantor, a Term Guarantor
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari

 
 
Title:
Senior Vice President – Corporate
Finance and Treasurer
 
 
 
 
 
 
TRU OF PUERTO RICO, INC., as an ABL Guarantor, a Term Guarantor
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari

 
 
Title:
Senior Vice President – Corporate
Finance and Treasurer
 




[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------


ANNEX 1
[SEE ATTACHED REDLINE]




--------------------------------------------------------------------------------

        







AMENDED AND RESTATED INTERCREDITOR AGREEMENT
by and between
BANK OF AMERICA, N.A.
as ABL Agent
and
BANK OF AMERICA, N.A.


as Term Agent
and
THE BANK OF NEW YORK MELLON
as Notes Agent










Dated as of August 24, 2010




--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page No.


 
ARTICLE 1
DEFINITIONS
 
 
 
 
Section 1.1
UCC Definitions
32


Section 1.2
Other Definitions
32


Section 1.3
Rules of Construction
16


 
 
 
 
ARTICLE 2 
LIEN PRIORITY
 
 
 
 
Section 2.1
Priority of Liens
16


Section 2.2
Waiver of Right to Contest Liens
17


Section 2.3
Remedies Standstill
18


Section 2.4
Exercise of Rights
19


Section 2.5
No New Liens
20


Section 2.6
Waiver of Marshalling
2021


Section 2.7
Refinancings
2021


Section 2.8
Junior Indebtedness
21


 
 
 
 
ARTICLE 3
ACTIONS OF THE PARTIES
 
 
 
 
Section 3.1
Certain Actions Permitted
21


Section 3.2
Agent for Perfection
2122


Section 3.3
[Reserved]
22


Section 3.4
Insurance
2223


Section 3.5
No Additional Rights for the Loan Parties Hereunder
2223


Section 3.6
Geoffrey Collateral
2223


Section 3.7
Access Rights
2324


 
 
 
 
ARTICLE 4
APPLICATION OF PROCEEDS
 
 
 
 
Section 4.1
Application of Proceeds
2425


Section 4.2
Application of Proceeds In Respect of the IntermediateCo Unsecured Guarantee
27


Section 4.24.3
Specific Performance
2527


 
 
 
 
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
 
 
 
 
Section 5.1
Notice of Acceptance and Other Waivers
2627


Section 5.2
Modifications to ABL Documents and Shared Collateral Documents
2728


Section 5.3
Reinstatement and Continuation of Agreement
2931


 
 
 




--------------------------------------------------------------------------------



Page No.

Section 5.4
Joinder of Authorized Representatives
3031


 
 
 
 
ARTICLE 6
INSOLVENCY PROCEEDINGS
 
 
 
 
Section 6.1
DIP Financing
3032


Section 6.2
Relief from Stay
3032


Section 6.3
No Contest; Adequate Protection
3133


Section 6.4
Asset Sales
3134


Section 6.5
Separate Grants of Security and Separate Classification
3134


Section 6.6
Enforceability
3234


Section 6.7
ABL Obligations Unconditional
3234


Section 6.8
Shared Collateral Obligations Unconditional
3234


 
 
 
 
ARTICLE 7
CANADIAN PLEDGE COLLATERAL
 
 
 
 
Section 7.1
Canadian Pledge Collateral
35


Section 7.2
Waiver of Right to Contest Liens
36


Section 7.3
Canadian Pledge Collateral Remedies Standstill; Release of Liens
37


Section 7.4
Application of Proceeds; Turnover Provisions
38


 
 
 
 
ARTICLE 8
MISCELLANEOUS
 
 
 
 
Section 7.18.1
Rights of Subrogation
3339


Section 7.28.2
Further Assurances
3339


Section 7.38.3
Representations
3339


Section 7.48.4
Amendments
3440


Section 7.58.5
Addresses for Notices
3440


Section 7.68.6
No Waiver, Remedies
3540


Section 7.78.7
Continuing Agreement, Transfer of Secured Obligations
3540


Section 7.88.8
Governing Law; Entire Agreement
3541


Section 7.98.9
Counterparts
3541


Section 7.108.10
No Third Party Beneficiaries
3541


Section 7.118.11
Headings
3641


Section 7.128.12
Severability
3641


Section 7.138.13
Attorneys Fees
3642


Section 7.148.14
VENUE; JURY TRIAL WAIVER
3642


Section 7.158.15
Intercreditor Agreement
3743


Section 7.168.16
No Warranties or Liability
3743


Section 7.178.17
Conflicts
3843


Section 7.188.18
Information Concerning Financial Condition of the Loan Parties
3843


Section 7.198.19
Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Intercreditor Agreement
3844


Section 7.208.20
Force Majeure
3844


Section 7.21
Authority of Notes Collateral Agent
38




- ii-

--------------------------------------------------------------------------------



Page No.




- iii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT
THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of August 24, 2010 between BANK OF AMERICA,
N.A. (“Bank of America”), in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”) for the financial institutions party from time to time to the
ABL Credit Agreement referred to below (such financial institutions, together
with their successors, assigns and transferees, the “ABL Credit Agreement
Lenders” and, together with affiliates thereof and certain other specified
hedging parties, in their capacity as ABL Cash Management Affiliates or ABL
Hedging Affiliates (in each case, as hereinafter defined), the “ABL Lenders”),
and BANK OF AMERICA, N.A. (as successor to Banc of America Bridge LLC) in its
capacity as administrative agent (together with its successors and assigns in
such capacity, the “Term Agent”) for the financial institutions party from time
to time to Term Credit Agreement (as defined herein) and THE BANK OF NEW YORK
MELLON, in its capacity as trustee and collateral agent (together with its
successors and assigns in such capacity, the “Notes Agent”) for the financial
institutions party from time to time to Notes Documents (as defined herein)..
RECITALS
A.     Pursuant to that certain Credit Agreement dated as of July 21, 2005 (as
amended and restated as of June 24, 2009 and as further amended and restated as
of August 10, 2010) by and among Toys “R” Us-Delaware, Inc. (the “ABL Lead
Borrower”), Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltd.Ltee. (the
“Canadian Borrower”) and certain other borrowers from time to time party thereto
(collectively with the ABL Lead Borrower and the Canadian Borrower, the “ABL
Borrowers”), the ABL Credit Agreement Lenders and the ABL Agent (as such
agreement has been amended to date, and may hereafter be amended, supplemented,
restated or otherwise modified from time to time in accordance with this
Agreement, the “ABL Credit Agreement”), the ABL Credit Agreement Lenders made
certain loans and other financial accommodations to or for the benefit of the
ABL Borrowers on such date.
B.     Pursuant to a certain guaranty dated as of July 21, 2005 (as such
guaranty has been amended to date and may hereafter be amended, supplemented,
restated or otherwise modified from time to time, the “ABL Guaranty”) by the ABL
Guarantors (as hereinafter defined) in favor of, among others, the ABL Agent,
the ABL Guarantors guaranteed the payment and performance of the ABL Borrowers’
obligations under the ABL Documents (as hereinafter defined).
C.     As a condition to the effectiveness of the ABL Credit Agreement and to
secure the obligations of the ABL Borrowers and the ABL Guarantors (the ABL
Borrowers, the ABL Guarantors and each other direct or indirect subsidiary or
parent of the ABL Borrowers or any of their affiliates that was then or
thereafter became a party to any ABL Document, collectively, the “ABL Loan
Parties”) under and in connection with the ABL Documents, the ABL Loan Parties
granted to the ABL Agent (for the benefit of the ABL Lenders) Liens on the ABL
Collateral.



 

--------------------------------------------------------------------------------

 

D.     Pursuant to that certain Credit Agreement dated as of July 19, 2006 by
and among, Toys “R” Us-Delaware, Inc. (the “Term Borrower”), the Term Lenders
and the Term Agent (as amended, the “Existing Term Credit Agreement”), the Term
Lenders made certain loans to the Term Borrower on such date.
E.     Pursuant to a certain guaranty dated as of July 19, 2006 (the “Term
Guaranty”) by the Term Guarantors (as hereinafter defined) in favor of the Term
Agent, the Term Guarantors guaranteed the payment and performance of the Term
Borrower’s obligations under the Term Documents (as hereinafter defined).
F.     As a condition to the effectiveness of the Existing Term Credit Agreement
and to secure the obligations of the Term Borrower and the Term Guarantors (the
Term Borrower, the Term Guarantors and each other direct or indirect subsidiary
or parent of the Term Borrower or any of its affiliates that was then or
thereafter became a party to any Term Document, collectively, the “Term Loan
Parties”) under and in connection with the Term Documents as of such date, the
Term Loan Parties granted to the Term Agent (for the benefit of the Term
Lenders) Liens on the ABL Collateral and, the Geoffrey Collateral and the
Canadian Pledge Collateral.
G.     Concurrently with the execution and delivery of this Agreement, the Term
Loan Parties and the Term Lenders have agreed to amend and restate (i) the
Existing Term Credit Agreement in its entirety (as such agreement may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with this Agreement, the “Term Credit Agreement”) pursuant to which
the Term Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Term Borrower and (ii) the Term
Security Agreement in its entirety.
H.    Concurrently with the execution and delivery of this Agreement, the Notes
Parties (as defined below) and the Notes Agent, in its capacity as collateral
agent for the Noteholders (as defined below), have entered into that certain
Indenture dated as of the date hereof (as such agreement may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with this Agreement, the “Indenture”) providing for the issuance of 7 ⅜% Senior
Secured Notes due 2016 (the “Notes”) by the Notes Issuer (as defined below) and
the Notes Guarantees (as defined below) by the Notes Guarantors (as defined
below).
IH.     Each of the ABL Agent (on behalf of the ABL Lenders) and the Term Agent
(on behalf of the Term Lenders) and, by their acknowledgment hereof, the ABL
Loan Parties and the Term Loan Parties, desire to amend and restate in its
entirety the intercreditor agreement dated as of July 19, 2006August 24, 2010 by
and among the ABL Agent, the Term Agent, the Borrower and the Guarantors (the
“Existing Intercreditor Agreement”) and each of the ABL Agent (on behalf of the
ABL Lenders) and each Shared Collateral Agent (on behalf of the applicable
Shared Collateral Secured Parties) and, by their acknowledgment hereof, the ABL
Loan Parties and the Shared Collateral Secured Parties agree to the relative
priority of Liens on the ABL Collateral and certain other rights, priorities and
interests as provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

-2-

--------------------------------------------------------------------------------

 

ARTICLE 1
DEFINITIONS
Section 1.1    UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Financial
Assets, Fixtures, Instruments, Inventory, Investment Property, Letter-of-Credit
Rights, Money, Payment Intangibles, Records, Security, Securities Accounts,
Security Entitlements, Supporting Obligations and Tangible Chattel Paper.
Section 1.2    Other Definitions. Subject to Section 1.1 above, unless the
context otherwise requires, all capitalized terms used but not defined herein
shall have the meanings set forth in the ABL Credit Agreement, and the Term
Credit Agreement and the Indenture, in each case as in effect on the date
hereof. In addition, as used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any ABL Credit
Agreement.
“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.
“ABL Cash Management Affiliate” shall mean any ABL Credit Agreement Lender or
any Affiliate of any ABL Credit Agreement Lender that provides Cash Management
Services (as defined in the ABL Credit Agreement) to an ABL Loan Party with the
obligations of such ABL Loan Party thereunder being secured by one or more ABL
Collateral Documents.
“ABL Collateral” shall mean all of the following assets orand property of the
ABL Loan Parties now owned or hereafter acquired, including the followingwith
respect to which a Lien is granted or purported to be granted as security for
any ABL Obligations and as security for any Term Obligations:


(1)    all Accounts;
(2)    all Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper);
(3)    (x) all Deposit Accounts and Money and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein, and (y)
Securities Accounts, Security Entitlements and Securities, and, in each case,
all cash, checks and other property held therein or credited thereto;
(4)    all Inventory;
(5)    all Documents, General Intangibles (including Payment Intangibles and
Intellectual Property (but excluding any GeoffreyNon-Shared Collateral)),
Instruments and Commercial Tort Claims;



-3-

--------------------------------------------------------------------------------

 

(6)    all Supporting Obligations and Letter-of-Credit Rights;
(7)    all books, Records and information relating to the ABL Collateral
(including all books, databases, customer lists, engineer drawings and Records,
whether tangible or electronic);
(8)    all Equipment and Investment Property;
(9)    all Credit Card Receivables (as defined in the ABL Credit Agreement);
(10)    any collateral received under Section 2.5 or Section 6.3;
(911)    all Real Property located in Canada; and
(1012)    all collateral security, liens, guarantees, rights, remedies and
privileges with respect to any of the foregoing and all cash, Money, policies
and certificates of insurance, deposits or other property, insurance proceeds,
refunds and premium rebates, including without limitation, proceeds of fire and
casualty insurance, instruments, securities, financial assets and deposit
accounts received as proceeds of any of the foregoing (such proceeds, “ABL
Proceeds”);
provided, that for the avoidance of doubt, “ABL Collateral” shall exclude the
GeoffreyNon-Shared Collateral and, solely for the purposes of this Agreement,
shall be deemed to not include the Canadian Pledge Collateral.
“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
ABL Credit Agreement, including the ABL Security Agreement and all other
security agreements, mortgages, deeds of trust and other collateral documents
executed and delivered in connection with the ABL Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time.
“ABL Credit Agreement” shall mean the ABL Credit Agreement and any other
agreement extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the ABL Obligations, whether by
the same or any other agent, lender or group of lenders and whether or not
increasing the amount of any Indebtedness that may be incurred thereunder.
“ABL Credit Agreement Lenders” shall have the meaning assigned to that term in
the introduction to this Agreement.
“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranty, the ABL
Collateral Documents, any agreements governing Cash Management Services between
any ABL Loan Party and any ABL Cash Management Affiliate, any ABL Hedging
Agreements between any ABL Loan Party and any ABL Hedging Affiliate, those other
ancillary agreements as to which the ABL Agent or any ABL Lender is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Loan Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent, in

-4-

--------------------------------------------------------------------------------

 

connection with any of the foregoing or any ABL Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time.
“ABL Enforcement Date” means the date which is 180 days after the occurrence of
(i) an Event of Default (under and as defined in the ABL Credit Agreement) and
(ii) each Shared Collateral Agent’s receipt of an Enforcement Notice from the
ABL Agent, provided that the ABL Enforcement Date shall be stayed and shall not
occur (or be deemed to have occurred) (A) at any time any Shared Collateral
Agent or the Shared Collateral Secured Parties have commenced and are diligently
pursuing enforcement action against the Canadian Pledge Collateral, (B) at any
time that any Loan Party is then a debtor under or with respect to (or otherwise
subject to) any Insolvency Proceeding, or (C) if the Event of Default under the
ABL Credit Agreement is waived in accordance with the terms of the ABL Credit
Agreement.
“ABL Guarantors” shall mean the collective reference to Geoffrey Holdings, LLC,
TRU Acquisition, LLC, TRU-SVC, LLC, TRU of Puerto Rico, Inc. and any other
Person who becomes a guarantor under the ABL Guaranty.
“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement.
“ABL Hedging Affiliate” shall mean any ABL Credit Agreement Lender or any
Affiliate of any ABL Credit Agreement Lender that has entered into an ABL
Hedging Agreement with an ABL Loan Party with the obligations of such ABL Loan
Party thereunder being secured by one or more ABL Collateral Documents by an ABL
Loan Party.
“ABL Hedging Agreement” shall mean any “Hedge Agreement” as defined in the ABL
Credit Agreement.
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement and shall include all ABL Cash Management Affiliates and ABL
Hedging Affiliates and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under any ABL Credit
Agreement.
“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Agent, the ABL Lenders, or any of them,
under any ABL Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such ABL
Loan Party, would have accrued on any ABL Obligation, whether or not a claim is
allowed against such ABL Loan Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of ABL Hedging Agreements, fees, expenses, indemnification
or otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time; provided that if the aggregate
principal amount of Revolving Credit Loans and Tranche A-1 Loans outstanding
under the ABL Credit Agreement plus the aggregate Letter of Credit Outstandings
under the ABL Credit Agreement exceeds the greater of (x) $2.53.0 billion

-5-

--------------------------------------------------------------------------------

 

in the aggregate and (y) the Tranchesum of (A-1) the Combined Borrowing Base
(and (B) the aggregate Incremental Availability (the greater of (x) and (y), the
“Cap Amount”) (provided that when calculating the amount of the Tranche A-1
Borrowing BaseIncremental Availability for the purpose of the Cap Amount, the
effect of any amendment, supplement or modification which expands or otherwise
increases the scope of the assets that comprise the underlying borrowing base
under the ABL Credit Agreementare included in the calculation of Incremental
Availability to include assets other than current assets (e.g. real property
(other than real property of any ABL Loan Party located in Canada)) shall be
excluded from such calculation), then only (1) that portion of Revolving Credit
Loans, Tranche A-1 Loans and Letter of Credit Outstandings equal to the Cap
Amount plus (2) interest on the Cap Amount, reimbursement obligations for Letter
of Credit Outstandings included in the Cap Amount, payments for early
termination of ABL Hedging Agreements, agreements governing Cash Management
Services, fees, expenses, indemnification or other charges shall be included in
the ABL Obligations for purposes of this Agreement until the Discharge of Term
Obligations.
“ABL Recovery” shall have the meaning set forth in Section 5.3(a).
“ABL Secured Parties” shall mean “Secured Parties” as defined in the ABL Credit
Agreement.
“ABL Security Agreement” shall mean the “Security Agreement” as defined in the
ABL Credit Agreement.
“Access Period” means for each parcel of Real Property, the period, after the
commencement of an Enforcement Period, which begins on the day that the ABL
Agent provides the Shared Collateral Agents with an Enforcement Notice pursuant
to Section 3.7(a) below and ends on the earliest of (i) the 120th day after the
ABL Agent obtains the ability to take physical possession of, remove, or
otherwise control physical access to, or actually uses, the ABL Collateral
located on such Real Estate following the Enforcement Period plus such number of
days, if any, after the ABL Agent obtains such access to such ABL Collateral
that it is stayed or otherwise prohibited by law or court order from exercising
remedies with respect to ABL Collateral located on such Real Property, (ii) the
date on which all or substantially all of the ABL Collateral located on such
Real Estate is sold, collected or liquidated, or (iii) the date on which the
Discharge of ABL Obligations occurs; provided that in no event shall the Access
Period extend later than 210 days following the date of delivery of an
Enforcement Notice to the ABL Agent by the Authorized Shared Collateral Agent
plus such number of days, if any, after the ABL Agent obtains such access to
such ABL Collateral that it is stayed or otherwise prohibited by law or court
order from exercising remedies with respect to ABL Collateral located on such
Real Estate.
“Additional Pari Passu Agent” shall mean each duly authorized representative of
any holders of Additional Pari Passu Obligations which agent has executed a
joinder agreement to this Agreement substantially in the form of Exhibit A
(appropriately completed) and which is a party to the Additional Pari Passu
Documents. Upon the execution of such joinder agreement, the Additional Pari
Passu Agent shall succeed to all rights, benefits and obligations of the
Additional Pari Passu Agent hereunder.

-6-

--------------------------------------------------------------------------------

 

“Additional Pari Passu Agreement” shall mean the agreements, documents, joinders
and instruments providing for or evidencing Additional Pari Passu Obligations
and which are identified in a joinder agreement to this Agreement substantially
in the form of Exhibit A executed by the relevant Additional Pari Passu Agent,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred thereunder
as permitted by the Term Documents and Notes Documents.
“Additional Pari Passu Security Agreement” shall mean the security agreement
governing any Additional Pari Passu Obligations.
“Additional Pari Passu Collateral Documents” shall mean all “Security Documents”
as defined in the Additional Pari Passu Agreement, including the Additional Pari
Passu Security Agreement and all other security agreements, mortgages, deeds of
trust and other collateral documents executed and delivered in connection with
any Additional Pari Passu Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Additional Pari Passu Documents” shall mean the Additional Pari Passu
Agreement, the Additional Pari Passu Guarantees, the Additional Pari Passu
Collateral Documents and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Loan Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Additional
Pari Passu Agent, in connection with any of the foregoing or any Additional Pari
Passu Credit Agreement, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Additional Pari Passu Guarantees” shall mean the agreements of the Additional
Pari Passu Guarantors to guarantee the payment and performance of obligations of
any issuer or borrower pursuant to any Additional Pari Passu Agreement under the
Additional Pari Passu Documents.
“Additional Pari Passu Guarantors” shall mean any Person who becomes a guarantor
under any Additional Pari Passu Document.
“Additional Pari Passu Obligations” shall mean, to the extent permitted to be
incurred by the terms of the Term Credit Agreement and the IndentureABL Credit
Agreement and permitted by the terms of the Term Credit Agreement and the ABL
Credit Agreement to be secured by the ABL Collateral on a pari passu basis with
the Liens securing the Term Loan Obligations and secured by the Canadian Pledge
Collateral on a pari passu basis with the Liens securing the Term Loan
Obligations (other than Term Loan Obligations in respect of any Term B-4 Loans,
which will, to the extent provided herein, be senior in priority), all
obligations of every nature of each NotesTerm Loan Party from time to time owed
to the Additional Pari Passu Agent, the Additional Pari Passu Secured Parties or
any of them, under any Additional Pari Passu Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Additional Pari Passu Secured Party, would have
accrued on any Additional Pari Passu Obligation, whether or not a claim is
allowed against such NotesTerm Loan Party for such interest in the related
bankruptcy proceeding), payments of fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the

-7-

--------------------------------------------------------------------------------

 

Additional Pari Passu Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time; provided
that no Additional Pari Passu Obligations shall be secured by any Secured
Specified Real Property.
“Additional Pari Passu Parties” shall mean shall mean, collectively, each
obligor in respect of any Additional Pari Passu Obligations, the Additional Pari
Passu Guarantors and each other direct or indirect subsidiary or parent of such
obligor or any of its affiliates that is or becomes a party to any Additional
Pari Passu Document.
“Additional Pari Passu Secured Parties” shall mean the “Secured Parties” (or
similar term) as defined in the Additional Pari Passu Agreement.
“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.
“Agent(s)” means individually the ABL Agent and each Shared Collateral Agent and
collectively means the ABL Agent and the Shared Collateral Agents.
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Authorized Representative” shall have the meaning set forth in Section 2.7.
“Authorized Shared Collateral Agent” has the meaning assigned to the term
“Authorized Collateral Agent” in the Shared Collateral Intercreditor Agreement.
“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code.
“Borrower” shall mean the ABL Borrowers, or the Term Borrower or the Notes
Issuer.
“Canadian Borrower” shall have the meaning assigned to that term in the recitals
to this Agreement.
“Canadian Pledge Collateral” shall mean all of the following assets and property
of the Loan Parties now owned or hereafter acquired, with respect to which a
Lien is granted or purported to be granted as security for any ABL Obligations
and as security for any Term Obligations:
(1)
65% of the voting Capital Stock and 100% of the non-voting Capital Stock of Toys
“R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee; and

(2)
all stock certificates, dividends, distributions, rights and proceeds of or
relating to the foregoing.


-8-

--------------------------------------------------------------------------------

 

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including the right to share in profits and losses,
the right to receive distributions of cash and other property, and the right to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether or not such interests include voting or
similar rights entitling the holder thereof to exercise Control over such
Person, collectively with, in any such case, all warrants, options and other
rights to purchase or otherwise acquire, and all other instruments convertible
into or exchangeable for, any of the foregoing.
“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement as in effect on the date hereof.
“Combined Borrowing Base” shall mean the “Combined Borrowing Base” as defined in
the ABL Credit Agreement.
“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Collateral” shall mean any Shared Collateral consisting of any
Certificated Security (as defined in Section 8-102 of the Uniform Commercial
Code), Investment Property, Deposit Account, Instruments and any other Shared
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.
“Credit Documents” shall mean the ABL Documents, the Term Documents, the Notes
Documents and the Additional Pari Passu Documents (if any).
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect affecting the rights of creditors generally.
“DIP Financing” shall have the meaning set forth in Section 6.1(a).
“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations excluding contingent indemnity obligations with
respect to then unasserted claims but including, with respect to amounts
available to be drawn under outstanding letters of credit issued thereunder (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit), the cancellation of such letters of credit or
the delivery or provision of money or backstop letters of credit in respect
thereof in compliance with the terms of any ABL Credit Agreement (which shall
not exceed an amount equal to 105% of the aggregate undrawn amount of such
letters of credit) and (b) the termination of all commitments to extend credit
under the ABL Documents.

-9-

--------------------------------------------------------------------------------

 

“Discharge of Additional Pari Passu Obligations” shall mean the payment in full
in cash of all outstanding Additional Pari Passu Obligations (other than
contingent indemnity obligations with respect to then unasserted claims).
“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations (other than contingent indemnity obligations with
respect to then unasserted claims).
“Discharge of Notes Obligations” shall mean the payment in full in cash of all
outstanding Notes Obligations (other than contingent indemnity obligations with
respect to then unasserted claims).
“Discharge of Shared Collateral Obligations” shall mean, collectively, the
Discharge of Term Obligations, Discharge of Notes Obligations and Discharge of
Additional Pari Passu Obligations (if any).
“Enforcement Notice” shall mean a written notice delivered by the ABL Agent to
the Shared Collateral Agents or from the Authorized Shared Collateral Agent to
the ABL Agent, in either case, announcing that an Enforcement Period has
commenced.
“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Authorized Shared Collateral Agent of an Enforcement
Notice from the other and continuing until the earliest of (a) in the case of an
Enforcement Period commenced by the Authorized Shared Collateral Agent, the
Discharge of Shared Collateral Obligations, (b) in the case of an Enforcement
Period commenced by the ABL Agent, the Discharge of ABL Obligations, or (c) the
date upon which the ABL Agent or the Authorized Shared Collateral Agent,
terminate, or agree in writing to terminate, the Enforcement Period.
“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Term Credit Agreement, any Indenture or any Additional Pari Passu
Agreement (if any).
“Excluded Specified Real Property” shall have the meaning assigned to such term
in the Term Credit Agreement as in effect on the date hereof.
“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
(a)    the taking by any Secured Party of any action to enforce or realize upon
any Lien on ABLShared Collateral, including the institution of any foreclosure
proceedings or the noticing of any public or private sale pursuant to Article 9
of the Uniform Commercial Code;
(b)    the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien on ABLShared Collateral under any of the
Credit Documents, under applicable law, in an Insolvency Proceeding or
otherwise, including the election to retain any of the ABLShared Collateral in
satisfaction of a Lien;

-10-

--------------------------------------------------------------------------------

 

(c)    the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the ABLShared
Collateral or the Proceeds thereof;
(d)    the appointment of, or the application of a Secured Party for, a
receiver, receiver and manager or interim receiver of all or part of the
ABLShared Collateral;
(e)    the sale, lease, license, or other disposition of all or any portion of
the ABLShared Collateral by private or public sale conducted by a Secured Party
or any other means at the direction of a Secured Party permissible under
applicable law;
(f)    the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code; or
(g)    the exercise by a Secured Party of any voting rights relating to any
Capital Stock included in the ABLShared Collateral.
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing a proof of claim in
bankruptcy court or seeking adequate protection, (ii) the exercise of rights by
the ABL Agent upon the occurrence of a Cash Dominion Event (as defined in the
ABL Credit Agreement), including, without limitation, the notification of
account debtors, depository institutions or any other Person to deliver proceeds
of ABL Collateral to the ABL Agent (unless and until the ABL Lenders cease
making Credit Extensions to the ABL Borrowers, in which event an Exercise of
Secured Creditor Remedies shall be deemed to have occurred), (iii) the consent
by a Secured Party to a sale or other disposition by any Loan Party of any of
its assets or properties, (iv) the acceleration of all or a portion of the ABL
Obligations or the Shared Collateral Obligations, (v) the reduction of advance
rates or sub-limits by the ABL Agent and the ABL Lenders, or (vi) the imposition
of reserves by the ABL Agent.
“Existing Intercreditor Agreement” shall have the meaning assigned to that term
in the recitals to this Agreement.
“Foreign Subsidiary” shall have the meaning provided in the ABL Credit Agreement
and the Term Credit Agreement as in effect on the date hereof.
“General Intangibles” shall have the meaning provided in the ABL Security
Agreement and the Term Security Agreement as in effect on the date hereof.
“Geoffrey Collateral” means those certain assets and property of Geoffrey, LLC
described in the Shared Collateralshall have the meaning provided in the Term
Security Agreements as in effect on the date hereof.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

-11-

--------------------------------------------------------------------------------

 

“Guarantor” shall mean any of the ABL Guarantors, or Term Guarantors or Notes
Guarantors.
“Incremental Availability” shall mean the “Incremental Availability” as defined
in the ABL Credit Agreement.
“Indebtedness” shall have the meaning provided in the ABL Credit Agreement, and
the Term Credit Agreement and Indenture as in effect on the date hereof.
“Indenture” shall have the meaning assigned to that term in the recitals to this
Agreement.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.
“Intellectual Property Rights Agreement” shall mean the “Intellectual Property
Rights Agreement” as defined in the ABL Credit Agreement as in effect on the
date hereof.
“IntermediateCo Unsecured Guarantee” shall have the meaning provided in the Term
Credit Agreement.
“Lender(s)” means individually the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.
“Lien” shall have the meaning provided in the ABL Credit Agreement, and the Term
Credit Agreement and the Indenture as in effect on the date hereof.
“Lien Priority” shall mean with respect to any Lien of the ABL Agent, the ABL
Lenders, the Shared Collateral Agents or the Shared Collateral Secured Parties
(i) in the ABL Collateral, the order of priority of such Lien as specified in
Section 2.1 and (ii) in the Canadian Pledge Collateral, the order of priority of
such Lien as specified in Section 7.2.
“Loan Parties” shall mean the ABL Loan Parties and the Shared Collateral Secured
Parties.
“Noteholder” means any Person in whose name a Note is registered.
“Notes” shall have the meaning assigned to that term in the recitals to this
Agreement.
“Notes Agent” shall have the meaning assigned to that term in the introduction
to this Agreement.



-12-

--------------------------------------------------------------------------------

 

“Notes Collateral Documents” shall mean all “Security Documents” as defined in
the Indenture, including the Notes Security Agreement and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with any Indenture, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time.
“Notes Documents” shall mean the Indenture, the Notes, the Notes Guarantees, the
Notes Collateral Documents, those other ancillary agreements as to which the
Notes Agent or any Noteholder is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Noteholder or any of its respective Subsidiaries or
Affiliates, and delivered to the Notes Agent in connection with any of the
foregoing or the Indenture, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Notes Guarantors” shall mean the collective reference to Geoffrey Holdings,
LLC, Toys Acquisition, LLC, TRU of Puerto Rico, Inc., TRU-SVC, LLC, Geoffrey,
LLC, Geoffrey International, LLC and any other Person who becomes a guarantor
under the Indenture.
“Notes Guarantee” shall mean the agreements of the Notes Guarantors to guarantee
the payment and performance of the Notes Issuer’s obligations under the Notes
Documents.
“Notes Issuer” shall mean Toys “R” Us-Delaware, Inc.
“Notes Parties” shall mean, collectively, the Notes Issuer, Notes Guarantors and
each other direct or indirect subsidiary or parent of the Notes Issuer or any of
its affiliates that is now or hereafter becomes a party to any Notes Document.
“Notes Obligations” shall mean all obligations of every nature of each Notes
Party from time to time owed to the Notes Agent, the Noteholders or any of them,
under any Notes Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Noteholder, would have accrued on any Notes Obligation, whether or not a claim
is allowed against such Notes Party for such interest in the related bankruptcy
proceeding), payments of fees, expenses, indemnification or otherwise, and all
other amounts owing or due under the terms of the Notes Documents, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.
“NotesNon-Shared Collateral” means, collectively, the Geoffrey Collateral and
the Secured Parties” shall mean the “Secured Parties” as defined in the Notes
Security AgreementSpecified Real Property.
“Notes Security Agreement” shall mean the “Security Agreement” as defined in the
Indenture.
“Party” shall mean the ABL Agent, the Term Agent, the Notes Agent or the
Additional Pari Passu Agent (if any) and “Parties” shall mean the ABL Agent, the
Term Agent, the Notes Agent and the Additional Pari Passu Agent (if any).

-13-

--------------------------------------------------------------------------------

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the ABL Collateral, and (b) whatever is
recoverable or recovered when any ABLShared Collateral or Non-Shared Collateral
is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.
“Secured Parties” shall mean the ABL Secured Parties, the Term Secured Parties
,the Noteholders and the Additional Pari Passu Secured Parties (if any).
“Secured Specified Real Property” shall have the meaning set forth in Section
2.1(b).
“Shared Collateral” shall mean the ABL Collateral and the Canadian Pledge
Collateral.
“Shared Collateral Agents” means the Notes Agent, the Term Agent and the
Additional Pari Passu Agent (if any).
“Shared Collateral Documents” means, collectively, the Term Documents, the Notes
Documents and the Additional Pari Passu Documents (if any).
“Shared Collateral Enforcement Date” means the date which is 180 days after the
occurrence of (i) an Event of Default (under and as defined in either the Term
Credit Agreement, the Indenture or any Additional Pari Passu Agreement) and (ii)
the ABL Agent’s receipt of an Enforcement Notice from the applicable Authorized
Shared Collateral Agent, provided that the Shared Collateral Enforcement Date
shall be stayed and shall not occur (or be deemed to have occurred) (A) at any
time the ABL Agent or the ABL Secured Parties have commenced and are diligently
pursuing enforcement action against the ABL Collateral, (B) at any time that any
Loan Party is then a debtor under or with respect to (or otherwise subject to)
any Insolvency Proceeding, or (C) if the Event of Default under the applicable
Shared Collateral Agreement is waived in accordance with the terms of such
Shared Collateral Agreement.
“Shared Collateral Intercreditor Agreement” means that certain first lien
intercreditor agreement dated as of the date hereofAugust 24, 2010 among the
Notes Agent, the Term Agent, the Additional Pari Passu Agent (if any), the
Borrower and the Guarantors.
“Shared Collateral Loan Parties” shall mean, collectively, the NotesAdditional
Pari Passu Parties and the Term Loan Parties.

-14-

--------------------------------------------------------------------------------

 

“Shared Collateral Obligations” means, collectively, the Term Loan Obligations,
the Notes Obligations and the Additional Pari Passu Obligations (if any).
“Shared Collateral Recovery” shall have the meaning set forth in Section 5.3(b).
“Shared Collateral Secured Parties” shall mean, collectively, the Term Secured
Parties, the Notes Secured Parties and the Additional Pari Passu Secured
Parties.
“Shared Collateral Security Agreements” means, collectively, the Notes Security
Agreement, Term Security Agreement and Additional Pari Passu Security Agreement
(if any).
“Special Refinancing Indebtedness” shall have the meaning assigned to such term
in the ABL Credit Agreement.
“Specified Real Property” shall have the meaning assigned to such term in the
Term Credit Agreement as in the effect on the date hereof and shall include any
Proceeds thereof.
“Springing Covenant” shall have the meaning assigned to such term in the Term
Credit Agreement.
“Springing Covenant Trigger Date” shall have the meaning assigned to such term
in the Term Credit Agreement.
“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which Capital Stock representing more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or (b)
that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Term B-4 Lenders” shall have the meaning assigned to such term in the Term
Credit Agreement.
“Term B-4 Loans” shall have the meaning assigned to such term in the Term Credit
Agreement.
“Term Borrower” shall have the meaning assigned to that term in the introduction
to this Agreement.
“Term Collateral Documents” shall mean all “Security Documents” as defined in
the Term Credit Agreement, including the Term Security Agreement and all other
security agreements, mortgages, deeds of trust and other collateral documents
executed and delivered in connection with any Term Credit Agreement, in each
case as the same may be amended, supplemented, restated or otherwise modified
from time to time.

-15-

--------------------------------------------------------------------------------

 

“Term Credit Agreement” shall mean the Term Credit Agreement and any other
agreement extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the Term Obligations, whether by
the same or any other agent, lender or group of lenders and whether or not
increasing the amount of any Indebtedness that may be incurred thereunder.
“Term Documents” shall mean the Term Credit Agreement, the Term Guaranties, the
Term Collateral Documents, any Term Hedging Agreements between any Term Loan
Party and any Term Hedging Affiliate, those other ancillary agreements as to
which the Term Agent or any Term Lender is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Term Loan Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Term Agent, in connection with
any of the foregoing or any Term Credit Agreement, in each case as the same may
be amended, supplemented, restated or otherwise modified from time to time.
“Term Guarantors” shall mean the collective reference to Geoffrey Holdings, LLC,
Toys Acquisition, LLC, TRU of Puerto Rico, Inc., TRU-SVC, LLC, Geoffrey, LLC,
Geoffrey International, LLC and any other Person who becomes a guarantor under
the Term Guaranty.
“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement.
“Term Hedging Affiliate” shall mean any Term Lender or any Affiliate of any Term
Lender that has entered into an Term Hedging Agreement with a Term Loan Party
with the obligations of such Term Loan Party thereunder being secured by one or
more Term Collateral Documents by an Term Loan Party.
“Term Hedging Agreement” shall mean any “Hedging Agreement” as defined in the
Term Credit Agreement.
“Term Lenders” shall have the meaning assigned to the term “Lenders” (or any
similar term) in any Term Credit Agreement.
“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
“Term Obligations” shall mean all obligations of every nature of each Term Loan
Party from time to time owed to the Term Agent, the Term Lenders or any of them,
under any Term Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such Term
Loan Party, would have accrued on any Term Obligation, whether or not a claim is
allowed against such Term Loan Party for such interest in the related bankruptcy
proceeding), payments for early termination of Term Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Term Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.
“Term Secured Parties” shall mean the “Secured Parties” as defined in the Term
Credit Agreement.

-16-

--------------------------------------------------------------------------------

 

“Term Security Agreement” shall mean the “Security Agreement” as defined in the
Term Credit Agreement.
“Tranche A Borrowing Base” shall mean the “Tranche A Borrowing Base” as defined
in the ABL Credit Agreement.
“Tranche A-1 Borrowing Base” shall mean the “Tranche A-1 Borrowing Base” as
defined in the ABL Credit Agreement.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
“Use Period” means the period, after the commencement of an Enforcement Period,
which begins on the day that the ABL Agent provides the Term Agent with an
Enforcement Notice and ends on the 210th day thereafter, plus such number of
days, if any, during which any stay or other order that prohibits any of the ABL
Agent or the other ABL Secured Parties (with the consent of the ABL Agent) from
commencing and continuing to Exercise Any Secured Creditor Remedies or to
liquidate and sell the ABL Collateral has been entered by a court of competent
jurisdiction.
Section 1.3    Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or

-17-

--------------------------------------------------------------------------------

 

representatives in respect of such obligation, or in such other manner as may be
approved by the requisite holders or representatives in respect of such
obligation.
ARTICLE 2
LIEN PRIORITY
Section 2.1    Priority of Liens.
(a)    Subject to the proviso in subclause (b) of Section 4.1, notwithstanding
(i) the date, time, method, manner, or order of grant, attachment, or perfection
of any Liens granted to the ABL Agent or the ABL Lenders in respect of all or
any portion of the ABL Collateral or of any Liens granted to the Shared
Collateral Agents or the Shared Collateral Secured Parties in respect of all or
any portion of the ABL Collateral and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent or the Shared
Collateral Agents (or ABL Lenders or the Shared Collateral Secured Parties) in
any ABL Collateral, (iii) any provision of the Uniform Commercial Code, the
Bankruptcy Code or any other applicable law, or of the ABL Documents or the
Shared Collateral Documents, or (iv) whether the ABL Agent or the Shared
Collateral Agents, in each case, either directly or through agents, hold
possession of, or have control over, all or any part of the ABL Collateral, the
ABL Agent, on behalf of itself and the ABL Lenders, and the Shared Collateral
Agent, on behalf of the applicable Shared Collateral Secured Parties, hereby
agrees that prior to the Discharge of ABL Obligations:
(1)    any Lien in respect of all or any portion of the ABL Collateral now or
hereafter held by or on behalf of the Shared Collateral Agents or any Shared
Collateral Secured Party that secures all or any portion of the Shared
Collateral Obligations shall in all respects be junior and subordinate to all
Liens granted to the ABL Agent and the ABL Lenders on the ABL Collateral; and
(2)    any Lien in respect of all or any portion of the ABL Collateral now or
hereafter held by or on behalf of the ABL Agent or any ABL Lender that secures
all or any portion of the ABL Obligations shall in all respects be senior and
prior to all Liens granted to the Shared Collateral Agents or any Shared
Collateral Secured Party on the ABL Collateral.; and
(b)    The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
acknowledges and agrees that, (i) the Shared Collateral Agents, for the benefit
of the Shared Collateral Secured Parties, have been granted Liens upon all of
the ABLShared Collateral in which the ABL Agent has been granted Liens and the
ABL Agent hereby consents thereto and, (ii) the Shared Collateral Agents, for
and on behalf of themselves and the Shared Collateral Secured Parties, have been
granted first priority Liens in the Geoffrey Collateral and neither the ABL
Agent nor the ABL Secured Parties shall have a Lien on or a security interest in
the Geoffrey Collateral and (iii) after the Springing Covenant Trigger Date,
pursuant to the terms of the Springing Covenant, the Term Agent, for the benefit
of the Term B-4 Lenders, will be granted a first priority Lien upon the
Specified Real Property (other than any Excluded Specified Real Property) (after
the Springing Covenant Trigger Date, such Specified Real Property on

-18-

--------------------------------------------------------------------------------

 

which a Lien has been granted to the Term Agent for the benefit of the Term B-4
Lenders, the “Secured Specified Real Property”) and neither the ABL Agent, the
ABL Secured Parties or any other Shared Collateral Secured Parties shall have a
Lien on or a security interest in the Secured Specified Real Properties. The
subordination of Liens by the Shared Collateral Agents in favor of the ABL Agent
as set forth herein shall not be deemed to subordinate the Shared Collateral
Agents’ respective Liens on the ABL Collateral to the Liens of any other Person.


(c)    The relative rights and obligations of the ABL Agent and the Shared
Collateral Agents (or the ABL Lenders and the Shared Collateral Secured Parties)
under this Agreement with respect to the Liens on the Canadian Pledge Collateral
shall be determined in accordance with Article 7 of this Agreement.


Section 2.2    Waiver of Right to Contest Liens. Each of ABL Agent, on behalf of
the ABL Secured Parties and the Shared Collateral Agents, on behalf of the
Shared Collateral Secured Parties, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of the ABL Agent
and the ABL Secured Parties in respect of the ABL Collateral or Liens of the
Shared Collateral Agents and the Shared Collateral Secured Parties in respect of
the ABLShared Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, the Shared Collateral Agents, on
behalf of the Shared Collateral Secured Parties, agrees that none of the Shared
Collateral Agents or the Shared Collateral Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by the ABL Agent or any ABL Secured Party under the ABL Documents with respect
to the ABL Collateral. Except to the extent expressly set forth in this
Agreement, the Shared Collateral Agents, on behalf of the Shared Collateral
Secured Parties, hereby waive any and all rights they or the Shared Collateral
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the ABL Agent or any
ABL Secured Party seeks to enforce its Liens in any ABL Collateral. The
foregoing shall not be construed to prohibit the Shared Collateral Agents from
enforcing the provisions of this Agreement as to the relative priority of the
parties hereto. In addition, for the avoidance of doubt, the ABL Agent, on
behalf of the ABL Secured Parties, further agrees that it has no, and will not
have, Liens on any of the GeoffreyNon-Shared Collateral and as such, it shall
not (and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Shared Collateral Agents and the Shared Collateral Secured Parties in
respect of the GeoffreyNon-Shared Collateral.


Section 2.3    Remedies Standstill.
(a)    The Shared Collateral Agents, on behalf of the Shared Collateral Secured
Parties, agree that, from the date hereof until the earlier of (i) the Shared
Collateral Enforcement Date, or (ii) the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Shared Collateral Agents nor any
Shared Collateral Secured Party will Exercise Any Secured Creditor Remedies with
respect to any of the ABL Collateral without the written consent of the

-19-

--------------------------------------------------------------------------------

 

ABL Agent and the Required Lenders (as defined in the ABL Credit Agreement), and
will not take, receive or accept any Proceeds of the ABL Collateral. From and
after the earlier of (i) the Shared Collateral Enforcement Date or (ii) the date
upon which the Discharge of ABL Obligations shall have occurred, the Shared
Collateral Agents or any Shared Collateral Secured Party may Exercise Any
Secured Creditor Remedies under the Shared Collateral Documents or applicable
law as to any ABL Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any ABL Collateral by the Shared Collateral
Agents is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof.
(b)    Notwithstanding the provisions of Sections 2.3(a) or any other provision
of this Agreement, prior to the Discharge of ABL Obligations, nothing contained
herein shall be construed to prevent (i) the Shared Collateral Agents or any
Shared Collateral Secured Party from filing a claim or statement of interest
with respect to the Shared Collateral Obligations owed to it in any Insolvency
Proceeding commenced by or against any Loan Party, (ii) take any action (not
adverse to the priority status of the Liens of the ABL Agent or ABL Secured
Parties on the ABL Collateral in which the ABL Agent or ABL Secured Parties have
a priority Lien or the rights of the ABL Agent or any of the ABL Secured Parties
to exercise remedies in respect thereof) in order to create, perfect, preserve
or protect (but not enforce) its Lien on any ABL Collateral, (iii) file any
necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of the Shared Collateral Agents or
Shared Collateral Secured Parties, (iv) file any pleadings, objections, motions,
or agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non-bankruptcy
law, (v) vote on any plan of reorganization or file any proof of claim in any
Insolvency Proceeding of any Loan Party, or (vi) object to the proposed
retention of ABL Collateral by the ABL Agent or any ABL Secured Party in full or
partial satisfaction of any ABL Obligations due to the ABL Agent or ABL Secured
Parties, in each case (i) through (iv) and (vi) above to the extent not
inconsistent with, or could not result in a resolution inconsistent with, the
terms of this Agreement. Notwithstanding the foregoing, nothing in this
Agreement shall prevent the Authorized Shared Collateral Agent, on behalf of the
Shared Collateral Secured Parties, from the Exercise of Secured Creditor
Remedies with respect to the GeoffreyNon-Shared Collateral, other thansubject to
the provisions set forth in Sections 3.6 and 3.7.
Section 2.4    Exercise of Rights.
(a)    No Other Restrictions. Except as expressly set forth in this Agreement,
each of the Shared Collateral Agents, each Shared Collateral Secured Party, the
ABL Agent and each ABL Secured Party shall have any and all rights and remedies
it may have as a creditor under applicable law, including the right to the
Exercise of Secured Creditor Remedies; provided, however, that the Exercise of
Secured Creditor Remedies with respect to the ABLShared Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Sections 2.3 and, 4.1, 7.3 and 7.4 hereof. The ABL Agent may enforce the
provisions of the ABL Documents, the Shared Collateral Agents may enforce the
provisions of the Shared Collateral Documents and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this Agreement
and mandatory provisions of applicable law; provided, however, that (i) prior to
the Discharge of ABL Obligations and solely in the case of

-20-

--------------------------------------------------------------------------------

 

an Exercise of Secured Creditor Remedies with respect to any ABL Collateral, the
ABL Agent, and in the event of a Shared Collateral Enforcement Date, the Shared
Collateral Agents, agree to provide to the other (x) an Enforcement Notice prior
to the commencement of an Exercise Any Secured Creditor Remedies with respect to
the ABL Collateral and (y) copies of any notices that it is required under
applicable law to deliver to any Loan Party; provided, further, however, that
the ABL Agent’s failure to provide any such copies to the Shared Collateral
Agents (but not the Enforcement Notice) shall not impair any of the ABL Agent’s
rights hereunder or under any of the ABL Documents and the Shared Collateral
Agents’ failure to provide any such copies to the ABL Agent (but not the
Enforcement Notice) shall not impair any of the Shared Collateral Agents’ rights
hereunder or under any of the Shared Collateral Documents and (ii) prior to the
Discharge of Shared Collateral Obligations and solely in the case of an Exercise
of Secured Creditor Remedies with respect to any Canadian Pledge Collateral, the
Shared Collateral Agents, and in the event of an ABL Enforcement Date, the ABL
Agent, agree to provide to the other (x) an Enforcement Notice prior to the
commencement of an Exercise Any Secured Creditor Remedies with respect to the
Canadian Pledge Collateral and (y) copies of any notices that it is required
under applicable law to deliver to any Loan Party; provided, further, however,
that any Shared Collateral Agent’s failure to provide any such copies to the ABL
Agent (but not the Enforcement Notice) shall not impair any of such Shared
Collateral Agent’s rights hereunder or under any of the Shared Collateral
Documents and the ABL Agent’s failure to provide any such copies to the Shared
Collateral Agents (but not the Enforcement Notice) shall not impair any of the
ABL Agent’s rights hereunder or under any of the ABL Documents. Each of the
Shared Collateral Agents, each Shared Collateral Secured Party, the ABL Agent
and each ABL Secured Party agrees (i) that it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding, or any other claim, in the case of the Shared Collateral Agents and
each Shared Collateral Secured Party, against either the ABL Agent or any other
ABL Secured Party, and in the case of the ABL Agent and each other ABL Secured
Party, against either the Shared Collateral Agents or any other Shared
Collateral Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the ABLShared
Collateral which is consistent with the terms of this Agreement, and none of
such Parties shall be liable for any such action taken or omitted to be taken,
or (ii) it will not be a petitioning creditor or otherwise assist in the filing
of an involuntary Insolvency Proceeding.
(b)    Release of Liens. In the event of any private or public sale of all or
any portion of the ABL Collateral (other than in connection with a refinancing
as described in Section 5.2(d)) permitted by the ABL Documents or consented to
by the requisite ABL Lenders, the Shared Collateral Agents agree, on behalf of
the Shared Collateral Secured Parties that such sale will be free and clear of
the Liens on such ABL Collateral securing the Shared Collateral Obligations, and
the Shared Collateral Agents’ and the Shared Collateral Secured Parties’ Liens
with respect to the ABL Collateral so sold, transferred, disposed or released
shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Collateral; provided that in the case of a
disposition in connection with an Exercise of Secured Creditor Remedies with
respect to ABL Collateral, any Proceeds thereof not applied to repay ABL
Obligations shall be subject to the Liens securing the Shared Collateral
Obligations and shall be applied pursuant to this Agreement and the Shared
Collateral Intercreditor Agreement. In furtherance of, and subject to, the
foregoing, the Shared Collateral Agents agree that they will promptly execute
any and all Lien

-21-

--------------------------------------------------------------------------------

 

releases or other documents reasonably requested by the ABL Agent in connection
therewith. Each Shared Collateral Agent hereby appoints the ABL Agent and any
officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Shared Collateral Agent and in
the name of such Shared Collateral Agent or in the ABL Agent’s own name, from
time to time, in the ABL Agent’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
Section 2.5    No New Liens. Prior to the Discharge of ABL Obligations, the
parties hereto agree that the Borrower shall not, and shall not permit any other
Loan Party to grant or permit any additional Liens on any ABLProperty (other
than Non-Shared Collateral) to secure the Shared CollateralTerm Obligations
unless it has granted or concurrently grants a Lien on such ABLProperty (other
than Non-Shared Collateral) to secure the ABL Obligations or grant or permit any
additional Liens on any asset or pProperty to secure any ABL Obligations (other
than assets or pProperty owned by any ABL Loan Party organized in Canada) unless
it has granted or concurrently grants a Lien on such ABL CollateralProperty to
secure the Shared CollateralTerm Obligations. If any Loan Party shall
(nonetheless and in breach hereof) permit any Lien on any ABL Collateral
securing any ABL Obligation Property (other than assets or pProperty owned by
any ABL Loan Party organized in Canada) securing any ABL Obligation which assets
are not also subject to the Lien of the Shared Collateral Agents under the
Shared Collateral Documents, subject to the Lien Priority set forth herein, then
the ABL Agent (or the relevant ABL Secured Party) shall, without the need for
any further consent of any other ABL Secured Party, any ABL Borrower or any ABL
Guarantor, and notwithstanding anything to the contrary in any other ABL
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of the Shared Collateral Agents as security for the Shared
Collateral Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the Shared Collateral Agents in writing of the existence
of such Lien.
Section 2.6    Waiver of Marshalling. Prior to the Discharge of ABL Obligations,
the Shared Collateral Agents, on behalf of the Shared Collateral Secured
Parties, agree not to assert and hereby waive, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
ABL Collateral or any other similar rights a junior secured creditor may have
under applicable law. with respect to the ABL Collateral. Prior to the Discharge
of Term Obligations, the ABL Agent, on behalf of the ABL Secured Parties, agrees
not to assert and hereby waive, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Canadian
Pledge Collateral or any other similar rights a junior secured creditor may have
under applicable law with respect to the Canadian Pledge Collateral.

-22-

--------------------------------------------------------------------------------

 

Section 2.7    Refinancings. The ABL Obligations and any series of Shared
Collateral Obligations may be refinanced, in whole or in part, in each case, in
accordance with the terms of the ABL Documents and the Shared Collateral
Documents, as applicable, including a refinancing with the incurrence of Special
Refinancing Indebtedness, and without notice to, or the consent (except to the
extent a consent is otherwise required to permit the refinancing transaction
under any ABL Document or Shared Collateral Document) of the ABL Secured Parties
or any Shared Collateral Secured Parties, all without affecting the priorities
provided for herein or the other provisions hereof; provided that (i) the
authorized representative of the holders of any such refinancing indebtedness
(the “Authorized Representative”) shall have executed a joinder agreement on
behalf of the holders of such refinancing indebtedness substantially in the form
of Exhibit A hereto and (ii) such refinancing indebtedness may provide for a
lien that is junior in priority to the Lien Priorities provided for herein.
Section 2.8    Junior Indebtedness. The Parties hereto hereby agree that the
Borrower may incur Indebtedness that is junior in priority to the Lien
Priorities provided for herein (in accordance with the terms of the ABL
Documents and the Shared Collateral Documents, as applicable), to the extent
permitted in the ABL Credit Agreement, without notice to, or the consent of the
ABL Agent, the ABL Lenders, the Shared Collateral Agents or the Shared
Collateral Secured Parties, as the case may be, and upon any such incurrence,
the Parties hereto hereby authorize the Agents to make technical amendments to
this Agreement in order to effectuate the foregoing.
ARTICLE 3
ACTIONS OF THE PARTIES
Section 3.1    Certain Actions Permitted. The Shared Collateral Agents and the
ABL Agent may make such demands or file such claims in respect of the Shared
Collateral Obligations or the ABL Obligations, as applicable, as are necessary
to prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time.
Except as provided in Section 5.2, nothing in this Agreement shall prohibit the
receipt by the Shared Collateral Agents or any Shared Collateral Secured Party
of the required payments of interest, principal and other amounts owed in
respect of the Shared Collateral Obligations so long as such receipt is not the
direct or indirect result of the exercise by the Shared Collateral Agents or any
Shared Collateral Secured Party of rights or remedies as a secured creditor
(including set-off with respect to the ABL Collateral) or enforcement, in each
case with respect to ABL Collateral, in contravention of this Agreement of any
Lien held by any of them.
Section 3.2    Agent for Perfection. Prior to the Discharge of ABL Obligations,
the ABL Agent, for and on behalf of itself and each ABL Secured Party, and the
Shared Collateral Agents, for and on behalf of themselves and each Shared
Collateral Secured Party, as applicable, each agree to hold all ABLControl
Collateral in their respective possession, custody, or control (or in the
possession, custody, or control of agents or bailees for either) as agent for
the other solely for the purpose of perfecting the security interest granted to
each in such ABLControl Collateral, subject to the terms and conditions of this
Section 3.2. In addition, the ABL Agent expressly agrees to act as agent for the
benefit of the Shared Collateral Agents and the Shared Collateral Secured
Parties under each control agreement or blocked account agreement with

-23-

--------------------------------------------------------------------------------

 

respect to any Deposit Accounts and Securities Accounts of a Loan Party
constituting ABL Collateral. None of the ABL Agent, the ABL Secured Parties, the
Shared Collaterals Agent, or the Shared Collateral Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the ABLControl Collateral is genuine or owned by any Loan Party or any other
Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and the Shared Collateral Agents under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the ABLControl Collateral as agent for the other Party for purposes of
perfecting the Lien held by the Shared Collateral Agents or the ABL Agent, as
applicable. The ABL Agent is not and shall not be deemed to be a fiduciary of
any kind for the Shared Collateral Agents, the Shared Collateral Secured
Parties, or any other Person. The Shared Collateral Agents are not and shall not
be deemed to be a fiduciary of any kind for the ABL Agent, the ABL Secured
Parties, or any other Person. Prior to the Discharge of ABL Obligations, in the
event that any Shared Collateral Agent or any Shared Collateral Secured Party
receives any ABL Collateral or Proceeds of the ABL Collateral in violation of
the terms of this Agreement, then such Shared Collateral Agent or such Shared
Collateral Secured Party shall promptly pay over such Proceeds or ABL Collateral
to the ABL Agent, in the same form as received with any necessary endorsements,
for application in accordance with the provisions of Section 4.1 of this
Agreement. Prior to the Discharge of Term Obligations, in the event that the ABL
Agent or any ABL Secured Party or any Additional Pari Passu Agent or any
Additional Pari Passu Secured Party receives any Canadian Pledge Collateral or
Proceeds of the Canadian Pledge Collateral in violation of the terms of this
Agreement, then the ABL Agent or such ABL Secured Party or the Additional Pari
Passu Agent or such Additional Pari Passu Secured Party, as applicable, shall
promptly pay over such Proceeds or Canadian Pledge Collateral to the Term Agent,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 7.4 of this Agreement.
Section 3.3    [Reserved].
Section 3.4    Insurance. Proceeds of ABL Collateral include insurance proceeds
of such ABL Collateral and, therefore, the Lien Priority shall govern the
ultimate disposition of casualty insurance proceeds. The ABL Agent and the
Shared Collateral Agents shall each be named as additional insured or loss
payee, as applicable, with respect to all insurance policies relating to the
ABLShared Collateral. Prior to the Discharge of ABL Obligations and solely with
respect to insurance proceeds of ABL Collateral, the ABL Agent shall have the
sole and exclusive right, as against the Shared Collateral Agents, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of the ABL Collateral. Prior to the Discharge of ABL Obligations,
all proceeds of such insurance shall be remitted for application in accordance
with the provisions of Section 4.1 of this Agreement. Prior to the Discharge of
Term Obligations and solely with respect to insurance proceeds of Canadian
Pledge Collateral, the Term Agent shall have the sole and exclusive right, as
against the ABL Agent and any Additional Pari Passu Agent, to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
the Canadian Pledge Collateral. Prior to the Discharge of Term Obligations, all
proceeds of such insurance shall be remitted for application in accordance with
the provisions of Section 7.4 of this Agreement.
Section 3.5    No Additional Rights for the Loan Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party or Shared Collateral Secured
Party shall

-24-

--------------------------------------------------------------------------------

 

enforce its rights or remedies in violation of the terms of this Agreement, the
Loan Parties shall not be entitled to use such violation as a defense to any
action by any ABL Secured Party or Shared Collateral Secured Party, nor to
assert such violation as a counterclaim or basis for set off or recoupment
against any ABL Secured Party or Shared Collateral Secured Party.
Section 3.6    Geoffrey Collateral.
(a)    Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Collateral (or any other Exercise of Secured Creditor
Remedies by the ABL Agent) and whether or not the Shared Collateral Agents or
any other Shared Collateral Secured Party has commenced and is continuing to
Exercise Any Secured Creditor Remedies of the Shared Collateral Agents, the ABL
Agent or any other Person (including any Loan Party) acting with the consent, or
on behalf, of the ABL Agent, shall have the right to use the Geoffrey Collateral
in order to complete a production run of Inventory involving, take possession
of, move, prepare and advertise for sale, to sell (by public auction, private
sale or a “store closing”, “going out of business” or similar sale, whether in
bulk, in lots or to customers in the ordinary course of business or otherwise
and which sale may include augmented Inventory of the same type sold in the
Borrowers’ and Guarantors’ business), store or otherwise deal with the ABL
Collateral, in each case without notice to, the involvement of or interference
by any Shared Collateral Secured Party or liability to any Shared Collateral
Secured Party for a period, (i) in the case of Geoffrey Collateral that is
subject to a license agreement (including the Intellectual Property Rights
Agreement), the period described in such license agreement and (ii) otherwise,
the Use Period. Prior to the Discharge of ABL Obligations, the Shared Collateral
Agents agree not sell, assign or otherwise transfer the Geoffrey Collateral, (i)
in the case of Geoffrey Collateral that is subject to a license agreement
(including the Intellectual Property Rights Agreement), prior to the expiration
of the period described in such license agreement and (ii) otherwise, prior to
the expiration of the Use Period, unless the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section 3.6. Subject only
to the foregoing provisions of this Section 3.6, nothing in this Agreement shall
impair the Shared Collateral Agents’ and the Shared Collateral Secured Parties’
rights and Liens on the Geoffrey Collateral.
(b)    The ABL Agent and the ABL Secured Parties shall not be obligated to pay
any amounts to the Shared Collateral Agents or the Shared Collateral Secured
Parties (or any person claiming by, through or under the Shared Collateral
Secured Parties, including any purchaser of the Geoffrey Collateral) or to the
Loan Parties, for or in respect of the use by the ABL Agent and the ABL Secured
Parties of the Geoffrey Collateral and none of the ABL Agent or the ABL Secured
Parties shall be obligated to secure, protect, insure or repair any such
Geoffrey Collateral (other than for damages caused by the ABL Agent, the ABL
Secured Parties or their respective employees, agents and representatives). The
ABL Agent and the ABL Secured Parties shall not have any liability to the Shared
Collateral Agents or the Shared Collateral Secured Parties (or any person
claiming by, through or under the Shared Collateral Agents or the Shared
Collateral Secured Parties, including any purchaser of the Geoffrey Collateral)
as a result of any condition on or with respect to the Geoffrey Collateral other
than those arising from the gross negligence or willful misconduct of the ABL
Agent, the ABL Secured Parties or their respective employees, agents and
representatives, and the ABL Agent and the ABL Secured Parties shall have no
duty or liability to maintain the Geoffrey Collateral in

-25-

--------------------------------------------------------------------------------

 

a condition or manner better than that in which it was maintained prior to the
use thereof by the ABL Agent and the ABL Secured Parties.
Section 3.7    Access Rights.
(a)    Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, (i) in the event of any
liquidation of the ABL Collateral (or any other Exercise Any Secured Creditor
Remedies by the ABL Agent) and whether or not the Authorized Shared Collateral
Agent or any other Shared Collateral Secured Party has commenced and is
continuing to Exercise Any Secured Creditor Remedies of the Shared Collateral
Agents, and (ii) if the Shared Collateral Agents have obtained a first priority
Lien on or control of any Real Property where any ABL Collateral is located,
then the ABL Agent or any other Person (including any Loan Party) acting with
the consent, or on behalf, of the ABL Agent, shall have the right to access such
Real Property in order to assemble, inspect, copy or download information stored
on, take actions to perfect its Lien on, complete a production run of Inventory
involving, take possession of, move, prepare and advertise for sale, sell (by
public auction, private sale or a “store closing”, “going out of business” or
similar sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in the Borrowers’ and Guarantors’ business), store or otherwise deal
with the ABL Collateral, in each case without notice to, the involvement of or
interference by any Shared Collateral Secured Party or liability to any Shared
Collateral Secured Party for a period not to exceed the Access Period. Prior to
the Discharge of ABL Obligations, the Shared Collateral Agents agree not sell,
assign or otherwise transfer such Real Property prior to the Access Period,
unless the purchaser, assignee or transferee thereof agrees to be bound by the
provisions of this Section 3.7. Subject only to the foregoing provisions of this
Section 3.7, nothing in this Agreement shall impair the Shared Collateral
Agents’ and the Shared Collateral Secured Parties’ rights and Liens on such Real
Property.
(b)    The ABL Agent and the ABL Secured Parties shall not be obligated to pay
any amounts to the Shared Collateral Agent or the Shared Collateral Secured
Parties (or any person claiming by, through or under the Shared Collateral
Secured Parties, including any purchaser of such Real Property) or to the Loan
Parties, for or in respect of the use by the ABL Agent and the ABL Secured
Parties of the Real Property and none of the ABL Agent or the ABL Secured
Parties shall be obligated to secure, protect, insure or repair any such Real
Property (other than for damages caused by the ABL Agent, the ABL Secured
Parties or their respective employees, agents and representatives). The ABL
Agent and the ABL Secured Parties shall not have any liability to the Shared
Collateral Agents or the Shared Collateral Secured Parties (or any person
claiming by, through or under the Shared Collateral Agents or the Shared
Collateral Secured Parties, including any purchaser of the Real Property) as a
result of any condition on or with respect to such Real Property other than
those arising from the gross negligence or willful misconduct of the ABL Agent,
the ABL Secured Parties or their respective employees, agents and
representatives, and the ABL Agent and the ABL Secured Parties shall have no
duty or liability to maintain the Real Property in a condition or manner better
than that in which it was maintained prior to the use thereof by the ABL Agent
and the ABL Secured Parties.



-26-

--------------------------------------------------------------------------------

 

ARTICLE 4
APPLICATION OF PROCEEDS
Section 4.1    Application of Proceeds.
(a)    Revolving Nature of ABL Obligations. The Shared Collateral Agents, on
behalf of the Shared Collateral Secured Parties, expressly acknowledge and agree
that (i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any ABL
Collateral or the release of any Lien by the ABL Agent upon any portion of the
ABL Collateral in connection with a permitted disposition by the ABL Loan
Parties under any ABL Credit Agreement shall constitute the Exercise of Secured
Creditor Remedies under this Agreement; (ii) the amount of the ABL Obligations
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of the ABL Obligations
may be modified, extended or amended from time to time, and that the aggregate
amount of the ABL Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Shared Collateral Secured Parties and
without affecting the provisions hereof; and (iii) all ABL Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Lender) commences the
Exercise of Secured Creditor Remedies, all amounts received by the ABL Agent or
any ABL Lender in respect of any ABL Collateral shall be applied as specified in
this Section 4.1. The Lien Priority shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of
either the ABL Obligations or the Shared Collateral Obligations, or any portion
thereof.
(b)    Application of Proceeds of ABL Collateral. Prior to the Discharge of ABL
Obligations, the ABL Agent and the Shared Collateral Agents hereby agree that
all ABL Collateral and all Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
ABL Collateral shall be applied,
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,
second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,
third, to the payment of the Shared CollateralTerm Obligations in accordance
with the Shared CollateralTerm Documents until the Discharge of Term Obligations
shall have occurred, and
fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided that in the event any Shared Collateral Agent receives, in connection
with an Insolvency Proceeding, any Proceeds of any ABL Collateral and the Lien
granted in favor of the ABL Agent or the ABL Secured Parties in respect of such
ABL Collateral has been voided,

-27-

--------------------------------------------------------------------------------

 

avoided, subordinated, or otherwise invalidated by a court of competent
jurisdiction and the provisions of Section 5.3 would not be effective, the such
proceeds received by such Shared Collateral Agent with respect to the ABL
Collateral subject to avoidance, subordination or invalidation shall be applied,
to the extent permitted under applicable law, to the payment of the Shared
Collateral Obligations in accordance with the Shared Collateral Documents.
(c)    Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Shared Collateral Agents or to any Shared Collateral Secured
Party, regarding the adequacy of any Proceeds of ABL Collateral or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by each Party under the terms of
this Agreement. Notwithstanding anything to the contrary herein contained, none
of the Parties hereto waives any claim that it may have against a Secured Party
on the grounds that and sale, transfer or other disposition by the Secured Party
was not commercially reasonable in every respect as required by the Uniform
Commercial Code.
(d)    Turnover of ABLShared Collateral After Discharge. Upon the Discharge of
ABL Obligations, the ABL Agent shall deliver to the Shared Collateral Agents or
shall execute such documents as the Shared Collateral Agents may reasonably
request (at the expense of the Term Borrower and Notes Issuer) to enable the
Shared Collateral Agents to have control over any ABL Collateral still in the
ABL Agent’s possession, custody, or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of Shared Collateral Obligations, the
applicable Shared Collateral Agent shall deliver to the ABL Agent or shall
execute such documents as the ABL Agent may reasonably request (at the expense
of the Term Borrower) to enable the ABL Agent to have control over any Canadian
Pledge Collateral still in such Shared Collateral Agent’s possession, custody,
or control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct.
Section 4.2    Application of Proceeds In Respect of the IntermediateCo
Unsecured Guarantee. Notwithstanding anything to the contrary in this Agreement,
any Additional Pari Passu Document, any ABL Document or the Term Credit
Agreement, the parties hereto hereby agree (other than clauses (ii) and (iii)
solely with respect to the ABL Agent for which such clauses shall not apply)
that any payments made by the Term Borrower to the Term Agent in respect of (i)
the IntermediateCo Unsecured Guarantee, (ii) any mandatory prepayment events set
forth in Section 2.03(j) of the Term Credit Agreement (including a sale of
Secured Specified Real Property after the Springing Covenant Trigger Date),
(iii) remedies pursuant to the proviso to Section 8.02 of the Term Credit
Agreement, or (iv) remedy event interest payments set forth in the Term B-4
Joinder Agreement, in each case, shall be paid solely to the Term B-4 Lenders to
repay the Term B-4 Loans and, for the avoidance of doubt, shall not be paid to
any other Term Secured Parties or any ABL Secured Party or any Additional Pari
Passu Secured Party.


Section 4.24.3    Specific Performance. Each of the ABL Agent and each Shared
Collateral Agent is hereby authorized to demand specific performance of this
Agreement, whether or not any Loan Party shall have complied with any of the
provisions of any of the Credit Documents, at any time when the other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent, on behalf of the ABL

-28-

--------------------------------------------------------------------------------

 

Secured Parties, and the Shared Collateral Agents, on behalf of the applicable
Shared Collateral Secured Parties, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
Section 5.1    Notice of Acceptance and Other Waivers.
(a)    All ABL Obligations at any time made or incurred by any ABL Loan Party
shall be deemed to have been made or incurred in reliance upon this Agreement,
and the Term Agent, on behalf of the Term Secured Parties, hereby waives notice
of acceptance, or proof of reliance by the ABL Agent or any ABL Secured Parties
of this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the ABL Obligations. All
Shared Collateral Obligations at any time made or incurred by any Shared
Collateral Loan Party shall be deemed to have been made or incurred in reliance
upon this Agreement, and the ABL Agent, on behalf of the ABL Secured Parties,
hereby waives notice of acceptance, or proof of reliance, by the Shared
Collateral Agents or any Shared Collateral Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Shared Collateral Obligations.
(b)    None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the ABL Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any ABL Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the ABL Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement. If the ABL
Agent or any ABL Secured Party honors (or fails to honor) a request by any ABL
Borrower for an extension of credit pursuant to any ABL Credit Agreement or any
of the other ABL Documents, whether or not the ABL Agent or any ABL Secured
Party has knowledge that the honoring of (or failure to honor) any such request
would constitute a default under the terms of any Shared Collateral Document
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if the ABL Agent or any ABL Secured Party otherwise should
exercise any of its contractual rights or remedies under any ABL Documents
(subject to the express terms and conditions hereof), neither the ABL Agent nor
any ABL Secured Party shall have any liability whatsoever to the Shared
Collateral Agents or any Shared Collateral Secured Party as a result of such
action, omission, or exercise (so long as any such exercise does not breach the
express terms and provisions of this Agreement). The ABL Agent and the ABL
Secured Party shall be entitled to manage and supervise their loans and
extensions of credit under any ABL Credit Agreement and any of the other ABL
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the Shared Collateral Agents or any of the Shared Collateral
Secured Parties have in the ABL Collateral, except as otherwise expressly set
forth in this Agreement. The Shared Collateral Agents, on behalf of the Shared
Collateral Secured Parties, agree that neither the ABL Agent nor any ABL Secured
Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the ABL Collateral or
Proceeds thereof, pursuant to the ABL

-29-

--------------------------------------------------------------------------------

 

Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.
(c)    None of the Shared Collateral Agents, any Shared Collateral Secured
Party, or any of their respective Affiliates, directors, officers, employees, or
agents shall be liable for failure to demand, collect, or realize upon any of
the Canadian Pledge Collateral or any Proceeds, or for any delay in doing so, or
shall be under any obligation to sell or otherwise dispose of any Canadian
Pledge Collateral or Proceeds thereof or to take any other action whatsoever
with regard to the Canadian Pledge Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. The Shared Collateral Agent
and the Shared Collateral Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under any Shared Collateral
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any of the ABL Secured Parties have in the
Canadian Pledge Collateral, except as otherwise expressly set forth in this
Agreement. The ABL Agent, on behalf of the ABL Secured Parties, agrees that no
Shared Collateral Agent nor any Shared Collateral Secured Party shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Canadian Pledge Collateral or Proceeds
thereof, pursuant to the Shared Collateral Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.
Section 5.2    Modifications to ABL Documents and Shared Collateral Documents.
(a)    The Shared Collateral Agents, on behalf of the Shared Collateral Secured
Parties, hereby agree that, without affecting the obligations of the Shared
Collateral Agent and the Shared Collateral Secured Parties hereunder, the ABL
Agent and the ABL Lenders may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Shared Collateral Agents or
any Shared Collateral Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to the Shared Collateral Agent or any Shared Collateral
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever, including, without limitation, to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;
(ii)    subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

-30-

--------------------------------------------------------------------------------

 

(iv)    release its Lien on any ABLShared Collateral or other Property;
(v)    exercise or refrain from exercising any rights against any Loan Party or
any other Person;
(vi)    subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and
(vii)    otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate;
provided, however, that no such amendment, supplement or modification shall (x)
in the case of the Tranche A Borrowing Base, result in increasing the “Inventory
Advance Rate” thereunder to more than 95% and (y) in the case of the Tranche A-1
Borrowing BaseIncremental Availability, result in increasing the “Inventory
Advance Rate” thereunder to more than 100%.
(b)    The ABL Agent, on behalf of the ABL Secured Parties, hereby agrees that,
without affecting the obligations of the ABL Agent and the ABL Secured Parties
hereunder, the Shared Collateral Agents and the Shared Collateral Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Shared Collateral Documents in any
manner whatsoever, including, without limitation, to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Shared Collateral Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Shared Collateral Obligations or
any of the Shared Collateral Documents;
(ii)    subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Shared Collateral Obligations, and in connection
therewith to enter into any additional Shared Collateral Documents;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Shared Collateral
Obligations;
(iv)    exercise or refrain from exercising any rights against Loan Party or any
other Person;
(v)    subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Shared Collateral
Obligations;
(vi)    release its Lien on any ABLShared Collateral, Non-Shared Collateral or
other Property and take any action in respect of any of the Non-Shared
Collateral; and

-31-

--------------------------------------------------------------------------------

 

(vii)    otherwise manage and supervise the Shared Collateral Obligations as the
Shared Collateral Agents shall deem appropriate.
(c)    No consent furnished by the ABL Agent or the Shared Collateral Agents
pursuant to Sections 5.2(a) or 5.2(b) hereof shall be deemed to constitute the
modification or waiver of any provisions of the ABL Documents or the Shared
Collateral Documents, each of which remain in full force and effect as written.
(d)    The ABL Obligations and each of the Shared Collateral Obligations may be
refinanced or replaced, in whole or in part, in each case, without notice to, or
the consent (except to the extent a consent is required to permit the
refinancing transaction under any ABL Document or any Shared Collateral
Document) of the ABL Agent, the ABL Lenders, the Shared Collateral Agents or the
Shared Collateral Secured Parties, as the case may be, all without affecting the
Lien Priorities provided for herein or the other provisions hereof and the terms
of this Agreement would apply to such refinancing Indebtedness and the holders
thereof, mutatis mutandis, provided, however, that (i) the holders of such
refinancing Indebtedness (or an authorized agent or trustee on their behalf)
bind themselves in writing to the terms of this Agreement pursuant to such
documents or agreements (including amendments or supplements to this Agreement)
as the ABL Agent or the applicable Shared Collateral Agent, as the case may be,
shall reasonably request and in form and substance reasonably acceptable to the
ABL Agent or the applicable Shared Collateral Agent, as the case may be, and any
such refinancing transaction shall be in accordance with any applicable
provisions of both the ABL Documents and the Shared Collateral Documents, and
(ii) no such refinancing shall have any effect prohibited by Section 5.2(a) or
5.2(b), as applicable. and (iii) such refinancing Indebtedness may provide for a
lien that is junior in priority to the Lien Priorities provided for herein. The
Parties hereto hereby authorize the Agents to make technical amendments to this
Agreement in order to effectuate any of the foregoing.
Section 5.3    Reinstatement and Continuation of Agreement.
(a)    If the ABL Agent or any ABL Lender is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any Loan
Party or any other Person any payment made in satisfaction of all or any portion
of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations shall be
reinstated to the extent of such ABL Recovery. If this Agreement shall have been
terminated prior to such ABL Recovery, this Agreement shall be reinstated in
full force and effect in the event of such ABL Recovery, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the Parties from such date of reinstatement. All rights,
interests, agreements, and obligations of the ABL Agent, the Shared Collateral
Agents, the ABL Secured Parties, and the Shared Collateral Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Loan Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Shared
Collateral Obligations. No priority or right of the ABL Agent or any ABL Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any ABL Loan Party or by the noncompliance

-32-

--------------------------------------------------------------------------------

 

by any Person with the terms, provisions, or covenants of any of the ABL
Documents, regardless of any knowledge thereof which the ABL Agent or any ABL
Secured Party may have.
(b)    If any Shared Collateral Agent or any Shared Collateral Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Shared Collateral Loan Party or any other Person any
payment made in satisfaction of all or any portion of the Shared Collateral
Obligations (a “Shared Collateral Recovery”), then the Shared Collateral
Obligations shall be reinstated to the extent of such Shared Collateral
Recovery. If this Agreement shall have been terminated prior to such Shared
Collateral Recovery, this Agreement shall be reinstated in full force and effect
in the event of such Shared Collateral Recovery, and such prior termination
shall not diminish, release, discharge, impair, or otherwise affect the
obligations of the Parties from such date of reinstatement. All rights,
interests, agreements, and obligations of the ABL Agent, the Shared Collateral
Agents, the ABL Secured Parties, and the Shared Collateral Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Loan Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Shared
Collateral Obligations. No priority or right of the Shared Collateral Agents or
any Shared Collateral Secured Party shall at any time be prejudiced or impaired
in any way by any act or failure to act on the part of any Loan Party or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Shared Collateral Documents, regardless of any knowledge thereof which the
Shared Collateral Agents or any Shared Collateral Secured Party may have.
Section 5.4    Joinder of Authorized Representatives. Notwithstanding anything
contained in this Agreement to the contrary, without the consent of any ABL
Secured Party or any Shared Collateral Secured Party, any Authorized
Representative may become a party to this Agreement by execution and delivery of
a joinder agreement substantially in the form of Exhibit A hereto and upon such
execution and delivery, such Authorized Representative and the Secured Parties
for which such Authorized Representative is acting shall be subject to the terms
of this Agreement as an Additional Pari Passu Agent and Additional Pari Passu
Secured Parties, respectively.
ARTICLE 6
INSOLVENCY PROCEEDINGS
Section 6.1    DIP Financing.
(a)    If any Loan Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide any Loan Party with, or
consent to a third party providing, any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral
constituting ABL Collateral under Section 363 of the Bankruptcy Code (each, a
“DIP Financing”), with such DIP Financing to be secured by all or any portion of
the ABL Collateral (including assets that, but for the application of Section
552 of the Bankruptcy Code would be ABL Collateral), then the Shared Collateral
Agents, on behalf of the Shared Collateral Secured Parties, agree that they will
raise no objection and will not support any

-33-

--------------------------------------------------------------------------------

 

objection to such DIP Financing or use of cash collateral or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of the Shared Collateral Agents securing the Shared Collateral
Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing or use of cash collateral
that is ABL Collateral except as permitted by Section 6.3(b)), so long as (i)
the Shared Collateral Agents retain their Lien on the ABL Collateral to secure
the Shared Collateral Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code), (ii) the
terms of the DIP Financing do not compel the applicable Loan Party to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms of such plan are set forth in the DIP Financing
documentation or related document; (iii) all Liens on the ABL Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the ABL Agent and the ABL Secured Parties securing the ABL Obligations on the
ABL Collateral, and (iv) the amount of ABL Obligations as a result of such DIP
Financing may be increased but in no event by no more than $50.0 million in
excess of the maximum commitments under the ABL Credit Agreement prior to the
commencement of the applicable Insolvency Proceeding.
(b)    All Liens granted to the ABL Agent or the Shared Collateral Agents in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.
Section 6.2    Relief from Stay. Prior to the Discharge of ABL Obligations, the
Shared Collateral Agents, on behalf of the Shared Collateral Secured Parties,
agree not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Collateral without
the ABL Agent’s express written consent. Prior to the Discharge of Shared
Collateral Obligations, the ABL Agent, on behalf of the ABL Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the Canadian Pledge
Collateral without each Shared Collateral Agent’s express written consent. In
addition, the ABL Agent and Shared Collateral Agents shall not seek any relief
from the automatic stay with respect to any ABLShared Collateral without
providing 3 days’ prior written notice to the other, unless such period is
agreed by each of the ABL Agent and the Shared Collateral Agents to be modified
or unless (i) in the case of ABL Collateral, the ABL Agent makes a good faith
determination that either (A) the ABL Collateral will decline speedily in value
or (B) the failure to take any action will have a reasonable likelihood of
endangering the ABL Agent’s or the Shared Collateral Agents’ ability to realize
upon the ABL Collateral. and (ii) in the case of Canadian Pledge Collateral, the
Term Agent (prior to the Discharge of Term Obligations in respect of Term B-4
Loans and thereafter the Authorized Shared Collateral Agent) makes a good faith
determination that either (A) the Canadian Pledge Collateral will decline
speedily in value or (B) the failure to take any action will have a reasonable
likelihood of endangering the Term Agent’s, any other Shared Collateral Agent’s
or the ABL Agent’s ability to realize upon the Canadian Pledge Collateral
Section 6.3    No Contest; Adequate Protection.
(a)    The Shared Collateral Agents’, on behalf of the Shared Collateral Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or

-34-

--------------------------------------------------------------------------------

 

support any other Person contesting) (a) any request by the ABL Agent or any ABL
Secured Party for adequate protection of its interest in the ABL Collateral, (b)
any proposed provision of DIP Financing by the ABL Agent and the ABL Secured
Parties (or any other Person proposing to provide DIP Financing with the consent
of the ABL Agent) or (c) any objection by the ABL Agent or any ABL Secured Party
to any motion, relief, action, or proceeding based on a claim by the ABL Agent
or any ABL Secured Party that its interests in the ABL Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement. The ABL
Agent, on behalf of the ABL Secured Parties, agrees that, prior to the Discharge
of Shared Collateral Obligations, none of them shall contest (or support any
other Person contesting) (a) any request by a Shared Collateral Agent or any
Shared Collateral Secured Party for adequate protection of its interest in the
Canadian Pledge Collateral or (b) any objection by a Shared Collateral Agent or
any Shared Collateral Secured Party to any motion, relief, action, or proceeding
based on a claim by a Shared Collateral Agent or any Shared Collateral Secured
Party that its interests in the Canadian Pledge Collateral are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to a Shared Collateral
Agent as adequate protection of its interests are subject to this Agreement.
(b)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding if the ABL Secured Parties (or any subset thereof) are
granted adequate protection with respect to the ABL Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted ABL Collateral), then the ABL Agent, on behalf of
itself and the ABL Lenders, agrees that the Shared Collateral Agents, on behalf
of itself or any of the Shared Collateral Secured Parties, may seek or request
(and the ABL Secured Parties will not oppose such request) adequate protection
with respect to its interests in such ABL Collateral in the form of a Lien on
the same additional collateral, which Lien will be subordinated to the Liens
securing the ABL Obligations on the same basis as the other Liens of the Shared
Collateral Agents on the ABL Collateral.
Section 6.4    Asset Sales. Prior to the Discharge of ABL Obligations, the
Shared Collateral Agents agree, on behalf of themselves and the Shared
Collateral Secured Parties, that they will not oppose any sale consented to by
the ABL Agent of any ABL Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding) so long as the proceeds of such sale are applied in accordance with
this Agreement. Prior to the Discharge of Shared Collateral Obligations, the ABL
Agent agrees, on behalf of itself and the ABL Secured Parties, that they will
not oppose any sale consented to by the Shared Collateral Agents of any Canadian
Pledge Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any
similar provision under the law applicable to any Insolvency Proceeding) so long
as the proceeds of such sale are applied in accordance with this Agreement.
Section 6.5    Separate Grants of Security and Separate Classification. Each
Shared Collateral Secured Party, the Shared Collateral Agents, each ABL Secured
Party and the ABL Agent acknowledges and agrees that (i) the grants of Liens
pursuant to the ABL Documents, the Term Documents, the Notes Documents and the
Additional Pari Passu Documents constitute separate and distinct grants of Liens
and (ii) because of, among other things, their differing rights in the ABLShared
Collateral, each of the TermABL Obligations, the NotesTerm Obligations and

-35-

--------------------------------------------------------------------------------

 

the Additional Pari Passu Obligations are fundamentally different from the ABL
Obligationsone another and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.
Section 6.6    Enforceability. The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code.
Section 6.7    ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Shared Collateral Agents
and the Loan Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:
(i)    any lack of validity or enforceability of any ABL Document;
(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the ABL Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;
(iii)    any exchange, release, voiding, avoidance or non perfection of any
security interest in any ABLShared Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the ABL Obligations or any guarantee or
guaranty thereof; or
(iv)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the ABL
Obligations, or of any of the Shared Collateral Agents or any Loan Party, to the
extent applicable, in respect of this Agreement.
Section 6.8    Shared Collateral Obligations Unconditional. All rights of the
Shared Collateral Agents hereunder, all agreements and obligations of the ABL
Agent and the Loan Parties (to the extent applicable) hereunder, shall remain in
full force and effect irrespective of:
(i)    any lack of validity or enforceability of any Shared Collateral Document;
(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Shared Collateral Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Shared Collateral Document;
(iii)    any exchange, release, voiding, avoidance or non perfection of any
security interest in any ABLShared Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Shared Collateral Obligations or any
guarantee or guaranty thereof; or
(iv)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Shared
Collateral

-36-

--------------------------------------------------------------------------------

 

Obligations, or of any of the ABL Agent or any Loan Party, to the extent
applicable, in respect of this Agreement.
ARTICLE 7
CANADIAN PLEDGE COLLATERAL


Section 7.1    Canadian Pledge Collateral. Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection of any Liens
granted to any Shared Collateral Agent or the Shared Collateral Secured Parties
in respect of all or any portion of the Canadian Pledge Collateral or of any
Liens granted to the ABL Agent or the ABL Secured Parties in respect of all or
any portion of the Canadian Pledge Collateral and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the Shared Collateral Agents or
the ABL Agent (or Shared Collateral Secured Parties or the ABL Secured Parties)
in any Canadian Pledge Collateral, (iii) any provision of the Uniform Commercial
Code, the Bankruptcy Code or any other applicable law, or of the Shared
Collateral Documents or the ABL Documents, or (iv) whether any Shared Collateral
Agent or the ABL Agent, in each case, either directly or through agents, hold
possession of, or have control over, all or any part of the Canadian Pledge
Collateral, the Term Agent, on behalf of itself and the Term Secured Parties,
each Additional Pari Passu Agent, on behalf of itself and the Additional Pari
Passu Secured Parties it represents, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, hereby agrees that prior to the Discharge of Shared
Collateral Obligations:
(1)    any Lien in respect of all or any portion of the Canadian Pledge
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior and subordinate to all Liens granted to the Shared
Collateral Agents for the benefit of their respective Shared Collateral Secured
Parties on the Canadian Pledge Collateral;
(2)    any Lien in respect of all or any portion of the Canadian Pledge
Collateral now or hereafter held by or on behalf of (a) the Term Agent or any
Term Secured Party (other than a Term B-4 Lender) that secures all or any
portion of the Term Obligations (other than Term Obligations in respect of Term
B-4 Loans payable to the Term B-4 Lenders) or (b) any Additional Pari Passu
Agent or any Additional Pari Passu Secured Parties represented by such
Additional Pari Passu Agent that secures all or any portion of the Additional
Pari Passu Obligations, in each case shall in all respect be junior and
subordinate to all Liens granted to the Term Agent for the benefit of the Term
B-4 Lenders on the Canadian Pledge Collateral;
(3)    any Lien in respect of all or any portion of the Canadian Pledge
Collateral now or hereafter held by or on behalf of the Term Agent (acting on
behalf of any Term B-4 Lender) or any Term B-4 Lender that secures all or any
portion of the Term Obligations in respect of Term B-4 Loans payable to the Term
B-4 Lenders shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party, any Additional Par Passu Agent or any
Additional Pari Passu Secured Party or the Term Agent (acting on behalf of any
Term Secured Party that is not a Term B-4 Lender)

-37-

--------------------------------------------------------------------------------

 

or any such Term Secured Party that is not a Term B-4 Lender on the ABL
Collateral; and
The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that, the ABL Agent, for the benefit of the ABL Secured
Parties, has been granted Liens upon all of the Canadian Pledge Collateral in
which the Term Agent has been granted Liens and the Term Agent hereby consents
thereto. The subordination of Liens by the ABL Agent, Additional Pari Passu
Secured Parties and the Term Secured Parties (other than the Term B-4 Lenders)
in favor of the Term Agent for the benefit of the Term B-4 Lenders or the Term
Secured Parties, as applicable, as set forth herein shall not be deemed to
subordinate the ABL Agent’s, Additional Pari Passu Agent’s or the Term Agent’s
respective Liens on the Canadian Pledge Collateral to the Liens of any other
Person. Notwithstanding any provision to the contrary contained herein, this
Article 7 shall not apply to any of the ABL Collateral.


Section 7.2    Waiver of Right to Contest Liens. Each of ABL Agent, on behalf of
the ABL Secured Parties and the Shared Collateral Agents, on behalf of the
Shared Collateral Secured Parties represented by such Shared Collateral Agent,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Shared Collateral Agents and
the Shared Collateral Secured Parties in respect of the Canadian Pledge
Collateral or Liens of the ABL Agent and the ABL Secured Parties in respect of
the Canadian Pledge Collateral or the provisions of this Agreement. Except to
the extent expressly set forth in this Agreement, the ABL Agent, on behalf of
the ABL Secured Parties, agrees that none of the ABL Agent or the ABL Secured
Parties will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by the Term Agent or any Term Secured Party under
the Term Documents, or by any Additional Pari Passu Agent or Additional Par
Passu Secured Party under any Additional Par Passu Document, with respect to the
Canadian Pledge Collateral. Except to the extent expressly set forth in this
Agreement, the ABL Agent, on behalf of the ABL Secured Parties, hereby waive any
and all rights they or the ABL Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Shared Collateral Agent or any Shared Collateral Secured
Party seeks to enforce its Liens in any Canadian Pledge Collateral. Except to
the extent expressly set forth in this Agreement, each Additional Pari Passu
Agent, on behalf of the Additional Pari Passu Secured Parties represented by it,
hereby waive any and all rights they or the Additional Pari Passu Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the Term Agent (acting on
behalf of the Term B-4 Lenders) or any Term B-4 Lender seeks to enforce its
Liens in any Canadian Pledge Collateral. The foregoing shall not be construed to
prohibit the ABL Agent from enforcing the provisions of this Agreement as to the
relative priority of the parties hereto.
Section 7.3    Canadian Pledge Collateral Remedies Standstill; Release of Liens.
(b)    The ABL Agent, on behalf of the ABL Secured Parties, agrees that, from
the date hereof until the earlier of (i) the ABL Enforcement Date or (ii) the
date upon which the Discharge of the Shared Collateral Obligations shall have
occurred, they will not Exercise Any Secured Creditor Remedies with respect to
any of the Canadian Pledge Collateral without the

-38-

--------------------------------------------------------------------------------

 

written consent of (i) the Term Agent and, to the extent such consent is
required under the Term Credit Agreement, the Required Lenders (as defined in
the Term Credit Agreement) and/or the Term B-4 Required Lenders (as defined in
the Term Credit Agreement) and (ii) each Additional Pari Passu Agent and, to the
extent such consent is required under the Additional Pari Passu Documents with
respect to such Additional Pari Passu Agent, the required holders of such
Additional Pari Passu Obligations, and will not take, receive or accept any
Proceeds of the Canadian Pledge Collateral. From and after the earlier of (i)
the ABL Enforcement Date or (ii) the date upon which the Discharge of the Shared
Collateral Obligations shall have occurred, the ABL Agent or any ABL Secured
Party may Exercise Any Secured Creditor Remedies under the ABL Collateral
Documents or applicable law as to any Canadian Pledge Collateral.
(c)    Notwithstanding the provisions of Sections 7.3(a) or any other provision
of this Agreement, prior to the Discharge of the Shared Collateral Obligations,
nothing contained herein shall be construed to prevent (i) the ABL Agent or any
ABL Secured Party from filing a claim or statement of interest with respect to
the ABL Obligations owed to them in any Insolvency Proceeding commenced by or
against any Loan Party, (ii) take any action (not adverse to the priority status
of the Liens of the Shared Collateral Agents or Shared Collateral Secured
Parties on the Canadian Pledge Collateral in which the Shared Collateral Agents
or Shared Collateral Secured Parties have a priority Lien or the rights of the
Shared Collateral Agents or any of the Shared Collateral Secured Parties to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any Canadian Pledge Collateral, (iii) file
any necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of the ABL Agent or ABL Secured
Parties, (iv) file any pleadings, objections, motions, or agreements which
assert rights available to unsecured creditors of the Loan Parties arising under
any Insolvency Proceeding or applicable non-bankruptcy law, (v) vote on any plan
of reorganization or file any proof of claim in any Insolvency Proceeding of any
Loan Party, or (vi) object to the proposed retention of Canadian Pledge
Collateral by any Shared Collateral Agent or any Shared Collateral Secured Party
in full or partial satisfaction of any Shared Collateral Obligations due to such
Shared Collateral Agent or Shared Collateral Secured Parties, in each case (i)
through (iv) and (vi) above to the extent not inconsistent with, or could not
result in a resolution inconsistent with, the terms of this Agreement.
(d)    In the event of any private or public sale of all or any portion of the
Canadian Pledge Collateral (other than in connection with a refinancing as
described in Section 5.2(d)) permitted by the Term Documents or consented to by
the Required Lenders (as defined in the Term Credit Agreement) or, to the extent
required by the Term Credit Agreement, the Term B-4 Required Lenders (as defined
in the Term Credit Agreement), the ABL Agent agrees, on behalf of the ABL
Secured Parties, that such sale will be free and clear of the Liens on such
Canadian Pledge Collateral securing the ABL Obligations, and the ABL Agent’s and
the ABL Secured Parties’ Liens with respect to the Canadian Pledge Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released without further action concurrently with, and to the same extent as,
the release of the Term Secured Parties’ Liens on such Canadian Pledge
Collateral; provided that in the case of a disposition in connection with an
Exercise of Secured Creditor Remedies with respect to any Canadian Pledge
Collateral, any Proceeds thereof not applied to repay Shared Collateral
Obligations shall be subject to the Liens securing the ABL Obligations and shall
be applied pursuant to this Agreement. In furtherance

-39-

--------------------------------------------------------------------------------

 

of, and subject to, the foregoing, the ABL Agent agrees that it will promptly
execute any and all Lien releases or other documents reasonably requested by the
Term Agent in connection therewith. The ABL Agent hereby appoints the Term Agent
and any officer or duly authorized person of the Term Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the ABL Agent and in the name of
such ABL Agent or in the Term Agent’s own name, from time to time, in the Term
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable)..
Section 7.4    Application of Proceeds; Turnover Provisions. Prior to the
Discharge of Shared Collateral Obligations, the ABL Agent, each Additional Pari
Passu Agent and the Term Agent hereby agree that all Canadian Pledge Collateral
and all Proceeds thereof received by either of them or any ABL Secured Party,
Additional Pari Passu Secured Party or Term Secured Party, respectively, in
connection with any Exercise of Secured Creditor Remedies with respect to
Canadian Pledge Collateral, whether or not pursuant to an Insolvency Proceeding,
shall be distributed as follows: first, to the Term Agent on behalf of the Term
B-4 Lenders for application to the Term Obligations with respect to the Term B-4
Loans in accordance with the terms of the Term Documents, until the Discharge of
Term Obligations with respect to the Term B-4 Loans has occurred, second,
ratably, to the Shared Collateral Agents on behalf of the Shared Collateral
Secured Parties (other than the Term B-4 Lenders) for application to the Shared
Collateral Obligations in accordance with the terms of the Shared Collateral
Documents, until the Discharge of the Shared Collateral Obligations, third, to
the ABL Agent on behalf of the ABL Secured Parties in accordance with the ABL
Documents, until the Discharge of ABL Obligations has occurred and fourth the
balance, if any, to the Loan Parties or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct; provided
that in the event the ABL Agent receives, in connection with an Insolvency
Proceeding, any Proceeds of any Canadian Pledge Collateral and the Lien granted
in favor of each Shared Collateral Agent or the Shared Collateral Secured
Parties in respect of such Canadian Pledge Collateral has been voided, avoided,
subordinated, or otherwise invalidated by a court of competent jurisdiction and
the provisions of Section 5.3 would not be effective, then such Proceeds
received ABL Agent with respect to the Canadian Pledge Collateral subject to
such avoidance, subordination or invalidation shall be applied, to the extent
permitted under applicable law, to the payment of the ABL Obligations in
accordance with the ABL Documents.
ARTICLE 8
MISCELLANEOUS


Section 7.18.1    Rights of Subrogation. The Shared Collateral Agents, on behalf
of the Shared Collateral Secured Parties, agree that no payment to the ABL Agent
or any ABL Secured Parties pursuant to the provisions of this Agreement in
respect of ABL Collateral shall entitle the Shared Collateral Agents or any
Shared Collateral Secured Party to exercise any rights of subrogation in respect
thereof prior to the Discharge of ABL Obligations. Following the

-40-

--------------------------------------------------------------------------------

 

Discharge of ABL Obligations, the ABL Agent agrees to execute such documents,
agreements, and instruments as the Shared Collateral Agents or any Shared
Collateral Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the ABL Obligations resulting
from payments to the ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Agent are paid by such Person upon request for payment
thereof. The ABL Agent, on behalf of the ABL Secured Parties, agree that no
payment to a Shared Collateral Agent or any Shared Collateral Secured Parties
pursuant to the provisions of this Agreement in respect of Canadian Pledge
Collateral shall entitle the ABL Agent or any ABL Secured Party to exercise any
rights of subrogation in respect thereof prior to the Discharge of Shared
Collateral Obligations.
Section 7.28.2    Further Assurances. The Parties will, at their own expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Shared Collateral Agents to exercise and enforce its rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 7.28.2, to the extent that such
action would contravene any law, order or other legal requirement or any of the
terms or provisions of this Agreement, and in the event of a controversy or
dispute, such Party may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.28.2.
Section 7.38.3    Representations. The Term Agent represents and warrants to the
ABL Agent and each other Shared Collateral Agent that it has the requisite power
and authority under the Term Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of the Term Secured Parties and
that this Agreement shall be binding obligations of the Term Agent and the Term
Secured Parties, enforceable against the Term Agent and the Term Secured Parties
in accordance with its terms. The ABL Agent represents and warrants to the
Shared Collateral Agents that it has the requisite power and authority under the
ABL Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of the ABL Secured Parties and that this Agreement shall be
binding obligations of the ABL Agent and the ABL Secured Parties, enforceable
against the ABL Agent and the ABL Secured Parties in accordance with its terms.
The Notes Agent represents and warrants to the ABL Agent and each other Shared
Collateral Agent that pursuant to authority granted in Article 11 of the
Indenture it has the requisite power and authority under the Notes Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of the Notes Secured Parties and that this Agreement shall be binding
obligations of the Notes Agent and the Notes Secured Parties, enforceable
against the Notes Agent and the Notes Secured Parties in accordance with its
terms. By executing a joinder agreement in the form of Exhibit A hereto, the
Additional Pari Passu Agent represents and warrants to the ABL Agent and each
other Shared Collateral Agent that it has the requisite power and authority
under the Additional Pari Passu Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of the Additional Pari Passu
Secured Parties and that this Agreement shall be binding obligations of the
Additional Pari Passu

-41-

--------------------------------------------------------------------------------

 

Agent and the Additional Pari Passu Secured Parties, enforceable against the
Additional Pari Passu Agent and the Additional Pari Passu Secured Parties in
accordance with its terms
Section 7.48.4    Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by each Shared Collateral Agent and
the ABL Agent and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
Section 7.58.5    Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.
ABL Agent:
Bank of America, N.A.

40 Broad Street
Boston, Massachusetts 02109
Attention: Betsy Ratto


Term Agent:
Bank of America, N.A.

101 South Tryon Street
Charlotte, North Carolina 28255
Tel: (980) 387-5452
Fax: (704) 208-2871
Attn: Kelly T. Weaver


Notes Agent:
The Bank of New York Mellon

c/o The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place
38th Floor
Pittsburgh, PA 15259
Tel: (412) 236-1196
Fax: (412) 234-7571
Attn: Global Corporate Trust - Toys “R” US - Delaware
Section 7.68.6    No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Section 7.78.7    Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the

-42-

--------------------------------------------------------------------------------

 

Discharge of ABL Obligations and the Discharge of the Shared Collateral
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any ABLShared
Collateral. All references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Lender, the Term Agent, or any Term Lender, the
Notes Agent or any Notes Secured Party and the and any Additional Pari Passu
Agent or any Additional Pari Passu Secured Party may assign or otherwise
transfer all or any portion of the ABL Obligations, the Term Obligations, Notes
Obligations or the Additional Pari Passu Obligations, as applicable, to any
other Person (other than any Loan Party or any Affiliate of a Loan Party and any
Subsidiary of a Loan Party), and such other Person shall thereupon become vested
with all the rights and obligations in respect thereof granted to the ABL Agent,
the Term Agent, the Notes Agent, the Additional Pari Passu Agent, any ABL
Lender, any Term Lender, any Notes Secured Party or any Additional Pari Passu
Secured Party, as the case may be, herein or otherwise. The ABL Secured Parties,
the Term Secured Parties, the Notes Secured Party and the Additional Pari Passu
Secured Parties (if any) may continue, at any time and without notice to the
other parties hereto, to extend credit and other financial accommodations, lend
monies and provide Indebtedness to, or for the benefit of, any Loan Party on the
faith hereof.
Section 7.88.8    Governing Law; Entire Agreement. The validity, performance,
and enforcement of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. This Agreement constitutes
the entire agreement and understanding among the Parties with respect to the
subject matter hereof and supersedes any prior agreements, written or oral, with
respect thereto.
Section 7.98.9    Counterparts. This Agreement may be executed in any number of
counterparts, including by means of facsimile or “pdf”’ file thereof, and it is
not necessary that the signatures of all Parties be contained on any one
counterpart hereof, each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.
Section 7.108.10    No Third Party Beneficiaries. This Agreement is solely for
the benefit of the ABL Agent, ABL Secured Parties, the Term Agent, Term Secured
Parties, the Notes Agent and the Notes Secured Parties and the Additional Pari
Passu Agent and the Additional Pari Passu Secured Parties (if any). No other
Person (including any Loan Party or any Affiliate of a Loan Party, or any
Subsidiary of a Loan Party) shall be deemed to be a third party beneficiary of
this Agreement.
Section 7.118.11    Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
Section 7.128.12    Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate

-43-

--------------------------------------------------------------------------------

 

the Lien Priority or the application of Proceeds and other priorities set forth
in this Agreement. The Parties hereto shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
Section 7.138.13    Attorneys Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.
Section 7.148.14    VENUE; JURY TRIAL WAIVER.
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OR ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY SHARED
COLLATERAL SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, ANY ABL DOCUMENTS OR ANY TERM DOCUMENTS AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

-44-

--------------------------------------------------------------------------------

 



(c)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(d)    EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.58.5. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Section 7.158.15    Intercreditor Agreement. This Agreement is the Intercreditor
Agreement or the Shared Collateral Intercreditor Agreement, as the case may be,
referred to in the ABL Credit Agreement, the Term Credit Agreement, the
Indenture and the Additional Pari Passu Agreement (if any). Nothing in this
Agreement shall be deemed to subordinate the obligations due to (i) any ABL
Secured Party to the obligations due to any Shared Collateral Secured Party or
(ii) any Shared Collateral Secured Party to the obligations due to any ABL
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.
Section 7.168.16    No Warranties or Liability. The Term Agent, the Notes Agent,
the Additional Pari Passu Agent (if any) and the ABL Agent acknowledge and agree
that none of them have made any representation or warranty with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any other ABL Document, Term Document, Notes Document or Additional Pari Passu
Document. Except as otherwise provided in this Agreement, the Term Agent, the
Notes Agent, the Additional Pari Passu Agent and the ABL Agent will be entitled
to manage and supervise their respective extensions of credit to any Loan Party
in accordance with law and their usual practices, modified from time to time as
they deem appropriate.
Section 7.178.17    Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document, any Term
Document, any Notes Document or any Additional Pari Passu Document, the
provisions of this Agreement shall govern.

-45-

--------------------------------------------------------------------------------

 



Section 7.188.18    Information Concerning Financial Condition of the Loan
Parties. The Term Agent, the Notes Agent, Additional Pari Passu Agent (if any)
and the ABL Agent hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event the Term Agent, the Notes Agent, the Additional Pari
Passu Agent (if any) or the ABL Agent, in its sole discretion, undertakes at any
time or from time to time to provide any information to any other party to this
Agreement, (a) it shall be under no obligation (i) to provide any such
information to such other party or any other party on any subsequent occasion,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any other information, or (b) it makes no representation as
to the accuracy or completeness of any such information and shall not be liable
for any information contained therein, and (c) the Party receiving such
information hereby to hold the other Party harmless from any action the
receiving Party may take or conclusion the receiving Party may reach or draw
from any such information, as well as from and against any and all losses,
claims, damages, liabilities, and expenses to which such receiving Party may
become subject arising out of or in connection with the use of such information.
Section 7.198.19    Amendment, Restatement, Extension, Renewal and Consolidation
of Existing Intercreditor Agreement. This Agreement shall be deemed to amend and
restate the Existing Intercreditor Agreement and all terms and provisions of
this Agreement supersede in their entirety the terms and provisions of the
Existing Intercreditor Agreement.
Section 7.208.20    Force Majeure. In no event shall the Term Agent, Notes
Agent, the Additional Pari Passu Agent (if any) and the ABL Agent be responsible
or liable for any failure or delay in the performance of their obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services, it being
understood that the Term Agent, Notes Agent, the Additional Pari Passu Agent (if
any) and the ABL Agent shall use reasonable efforts that are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
Section 7.21    Authority of Notes Collateral Agent. The Bank of New York Mellon
has been appointed by the Notes Agent for the Notes Secured Parties pursuant to
Article 11 of the Indenture. It is expressly understood and agreed by the
parties to this Agreement that any authority conferred upon the Notes Agent
hereunder is subject to the terms of the delegation of authority made by the
holders of the Notes Secured Party to the Notes Collateral Agent pursuant to the
Indenture, and that the Notes Agent has agreed to act (and any successor Notes
Agent shall act) as such hereunder only on the express conditions contained in
such Article 11. Any successor Notes Agent appointed pursuant to Article 11 of
the Indenture shall be entitled to all rights, interests and benefits of the
Notes Agent hereunder.


[Signature pages follow]

-46-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and the Term Agent, for and on behalf of itself and the Term Lenders
and the Notes Agent, for and on behalf of itself and the Notes Secured Parties,
have caused this Agreement to be duly executed and delivered as of the date
first above written.
BANK OF AMERICA, N.A., in its capacity as the ABL Agent




By:
_______________________________________    



Name:
Title:




    
BANK OF AMERICA, NA.A., in its capacity as the Term Agent


By:
                         



Name:     
Title:    


    
THE BANK OF NEW YORK MELLON, in its capacity as the Notes Agent
By:        


Name:
Title:









[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
Each ABL Loan Party and each Shared Collateral Loan Party hereby acknowledge
that it has received a copy of this Agreement and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent, the ABL Secured Parties,
the Shared Collateral Agents, and the Shared Collateral Secured Parties and will
not do any act or perform any obligation which is not in accordance with the
agreements set forth in this Agreement. Each ABL Loan Party and each Shared
Collateral Loan Party further acknowledge and agrees that it is not an intended
beneficiary or third party beneficiary under this Agreement and (i) as between
the ABL Secured Parties and the ABL Loan Parties, the ABL Documents remain in
full force and effect as written and are in no way modified hereby, (ii) as
between the Term Secured Parties and the Term Loan Parties, the Term Documents
remain in full force and effect as written and are in no way modified hereby,
and (iii) as between the Notes Secured Parties and the Notes Parties, the Notes
Documents remain in full force and effect as written and are in no way modified
hereby and (iv) as between the Additional Pari Passu Secured Parties and the
NotesAdditional Pari Passu Parties, the Additional Pari Passu Documents remain
in full force and effect as written and are in no way modified hereby.
[Signature Pages Follow]







 

--------------------------------------------------------------------------------

 

TOYS “R” US-DELAWARE, INC., as the ABL Lead Borrower, and the Term Borrower and
Notes Issuer


By:
_____________________________________________                

Name:    
Title:    


GEOFFREY, LLC, as a Term Guarantor and a Notes Guarantor
By:
________________________________________    



Name:
Title:



















    

--------------------------------------------------------------------------------

 

GEOFFREY HOLDINGS, LLC, as an ABL Guarantor, and a Term Guarantor and a Notes
Guarantor


By:
TOYS “R” US-DELAWARE, INC.,

its sole member


By:
____________________________________



Name:
Title:













    

--------------------------------------------------------------------------------

 

TOYS ACQUISITIONGEOFFREY, LLC,, as an ABL Guarantor, a Term Guarantor and a
Notes Guarantor




By:
________________________________________    



Name:
Title:











    

--------------------------------------------------------------------------------

 

GEOFFREY INTERNATIONAL, LLC, as a Term Guarantor and a Notes Guarantor


By: Geoffrey, LLC, its sole member


By:
________________________________________    



Name:
Title:









    

--------------------------------------------------------------------------------

 

TRU of Puerto Rico, Inc.TRU-SVC, LLC, as an ABL Guarantor, and a Term Guarantor
and a Notes Guarantor


By:
____________________________________    



Name:
Title:











    

--------------------------------------------------------------------------------

 

TRU-SVCTOYS ACQUISITION, LLC, as an ABL Guarantor, and a Term Guarantor and a
Notes Guarantor




By:
________________________________________    



Name:
Title:









    

--------------------------------------------------------------------------------

 

TRU OF PUERTO RICO, INC., as an ABL Guarantor and a Term Guarantor




By:_________________________________        
Name:
Title:





    

--------------------------------------------------------------------------------






EXHIBIT A
JOINDER
Reference is hereby made to the Intercreditor Agreement, dated as of August 24,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among the agents referred to therein, to which this
Joinder is attached. All capitalized terms not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement when used herein. The
undersigned, in its capacity as [ABL Agent] [Notes Agent] [Term Agent]
[Additional Pari Passu Agent] hereby acknowledges the terms and conditions of
the Agreement and agrees to be bound thereby. [For all purposes of the
Agreement, [identify agreement] shall be an Additional Pari Passu Agreement
thereunder.]
[ABL Agent] [Notes Agent] [Term Agent]
[Additional Pari Passu Agent]
By:________________________________
Name:_____________________________
Title:_______________________________




By:
    

Name:


Title:     








